Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 1 of 65 PagelD #:2199

 

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS EASTERN DIVISION

ROMPSEN MORTGAGE LIMITED PARTNERSHIP,

v. Case No. 19 C 5610

SB WINNETKA, LLC, et al

RECEIVER’S * REPORT TO THE COURT

 

714-716 Elm Street, 718-732 Elm Street, 727 Elm Street, 740 Elm Street, 511 Lincoln Avenue, 513-515
Lincoln Avenue, Winnetka, Illinois 60093
The Honorable Judge Matthew F. Kennelly
Court Hearing - TO BE DETERMINED
Everett M. Dirksen U.S. Courthouse, 219 S. Dearborn Street, Chicago, IL 60604
Prepared By:

Ryan W. MMleughton

Ryan W. McNaughton — Receiver - Case No. 19 C 5610
rmcnaughton@rmh-lic.com
(630) 655-0559
Prepared on January 28, 2020
(10/11/2019— 1/28/2020)

 

 

 

Page 1 of 12
Case: 1:19-cv-05610 Document #:

147 Filed: 01/30/20 Page 2 of 65 PagelD #:2199

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
ROMPSEN MORTGAGE LIMITED PARTNERSHIP )
)
)
V. ) Case No. 19 C 5610
)
SB WINNETKA, LLC, et al. )
PROOF OF SERVICE

I, the undersigned, certify that I served this notice by mailing a copy to the following addresses by regular U.S. mail or

email on or before February 7, 2020.

Jason DeJonker
BRYAN CAVE LEIGHTON PAISNER LLP

jason.dejonker@belplaw.com

Peter Michael Friedman
Holland & Knight LLC

peter.friedman@hklaw.com

Joseph K. Nichele
lawyers(@broida-law.com

John C. Lillig
Hoogendoorn & Talbot LLP

,

jlillig@htlaw.com

David Alan Kaufman
David A. Kaufman and Associates
kifm/@ren.com

 

Marisa K. Perry
Harris Winick Harris LLLP

mperry@hwhlegal.com

Edward Francis Malone
Barack Ferrazzano Kirschbaum & Nagelberg LLP
edward.malone@bfkn.com

 

Thomas R Fawkes
Goldstein & McClintock LLLP

tomf@goldmclaw.com

Jeffery Robert Beck

Brown Udell Pomerantz & Delrahim LTD

jbeck@bupdlaw.com

SERVICE LIST

By: Ryan W. MNaughton

Ryan W. McNaughton, Receiver, Case No. 19 C 5610

Page 2 of 12
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 3 of 65 PagelD #:2199

 

To:

From:

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS EASTERN DIVISION

Receiver — Ryan W. McNaughton

NO. 19 C 5610
1* Receiver’s Report

 

OVERVIEW

TIME PERIOD OF REPORT

a.

10/11/2019— 1/28/2020

B. ADDRESSES OF THE PROPERTY

oaocPp

f.

714-716 Elm Street, Winnetka, Illinois 60093
718-732 Elm Street, Winnetka, Illinois 60093

727 Elm Street, Winnetka, Illinois 60093

740 Elm Street, Winnetka, Illinois 60093

511 Lincoln Avenue, Winnetka, Illinois 60093
513-515 Lincoln Avenue, Winnetka, [Illinois 60093

C. TYPE DESCRIPTION OF PROPERTIES

a.

f

714-716 Elm Street, Winnetka, Illinois 60093
i. Property is a vacant single-story commercial retail building with all masonry
exterior. Basement is unfinished. Property contains personal property inside unit
714 of current defendant and owner.
718-732 Elm Street, Winnetka, Illinois 60093
i. Property is a vacant single-story commercial retail building with all masonry
exterior. Basement is finished with garden level retail space.
727 Elm Street, Winnetka, Illinois 60093
i. Property is a vacant 2-story commercial retail building with all masonry exterior.
No basement exists and this building is currently mid-construction condition and
through drywall finish.
740 Elm Street, Winnetka, Illinois 60093
i. Property is a vacant 2-story commercial retail building with all masonry exterior.
Basement is unfinished.
511 Lincoln Avenue, Winnetka, Illinois 60093
i. Property is a vacant 2-story commercial retail building with all masonry exterior.
Basement is unfinished. There is also a large below grade parking facility
connected to the rear of this building.
513-515 Lincoln Avenue, Winnetka, Illinois 60093
i. Property is a vacant 2-story commercial retail building with all masonry exterior.

D. PROPERTIES OCCUPIED

a.

b.

c.

714-716 Elm Street, Winnetka, Illinois 60093
i. Property is vacant.

718-732 Elm Street, Winnetka, Illinois 60093
i. Property is vacant.

727 Elm Street, Winnetka, Illinois 60093
i. Property is vacant.

Page 3 of 12
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 4 of 65 PagelD #:2199

d. 740 Elm Street, Winnetka, Illinois 60093
i. Property is vacant.
e. 511 Lincoln Avenue, Winnetka, Illinois 60093
i. Property is vacant.
f. 513-515 Lincoln Avenue, Winnetka, Illinois 60093
i. Property is vacant.
E. GENERAL CONDITION OF THE PROPERTIES
a. 714-716 Elm Street, Winnetka, Illinois 60093
i. Property is in broom swept condition but does contain roof and leak issues
causing mold problems on the interior. Property interior has personal property of
defendant in unit 714.
b. 718-732 Elm Street, Winnetka, Illinois 60093
i. Property is in broom swept condition but does contain roof and leak issues
causing mold problems on the interior.
c. 727 Elm Street, Winnetka, Illinois 60093
i. Property is in decent condition and is broom swept. Property is mid construction
finish through drywall.
d. 740 Elm Street, Winnetka, Illinois 60093
i. Property is in broom swept condition but does contain roof and leak issues
causing mold problems on the interior.
e. 511 Lincoln Avenue, Winnetka, Illinois 60093
i. Property is in broom swept condition but does contain roof and leak issues
causing mold problems on the interior
f. 513-515 Lincoln Avenue, Winnetka, Illinois 60093
i. Property is in broom swept condition but does contain roof and leak issues
causing mold problems on the interior
F. STATUS OF INSURANCE
a. Please find the attached current insurance for the building for property coverage and GL.
G. STATUS OF PROPERTY TAXES (See attached Exhibit)
a. 714-716 Elm Street, Winnetka, Illinois 60093
i. 2018 property taxes payable in 2019 are paid in full.
ii. 2019 property taxes payable in 2010 1* installment are not paid at this time and
now due until March 3, 2020.
iii. Please note 2017 property taxes have been sold via tax sale.
b. 718-732 Elm Street, Winnetka, Illinois 60093
i. 2018 property taxes payable in 2019 are paid in full.
ii. 2019 property taxes payable in 2010 1* installment are not paid at this time and
now due until March 3, 2020.
iii. Please note 2017 property taxes have been sold via tax sale.
c. 727 Elm Street, Winnetka, Illinois 60093
i. No tax records available on Cook County Treasurer website at this address.
d. 740 Elm Street, Winnetka, Illinois 60093
i. 2018 property taxes payable in 2019 are paid in full.

ii. 2019 property taxes payable in 2010 1* installment are not paid at this time and
now due until March 3, 2020.

iii, Please note 2017 property taxes have been sold via tax sale.
e. 511 Lincoln Avenue, Winnetka, Illinois 60093
i. No tax records available on Cook County Treasurer website at this address.
f. 513-515 Lincoln Avenue, Winnetka, Illinois 60093

Page 4 of 12
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 5 of 65 PagelD #:2199

i. 2018 property taxes payable in 2019 are paid in full.
ii. 2019 property taxes payable in 2010 1* installment are not paid at this time and
now due until March 3, 2020.
iii. Please note 2017 property taxes have been sold via tax sale.
H. STATUS OF MUNICPAL VIOLATIONS
a. Receiver was informed and has been in attendance at the municipal litigation pending in
Cook County (Case 2019 M2 002942) before the Honorable Judge James L. Allegretti.
Receiver is working with Winnetka Code Enforcement and Winnetka Fire Department on
installing fire protection systems to monitor the real estate in case of a fire. The system
will function via heat detectors that can still function in times of extreme cold.
I. INSPECTIONS CONDUCTED DURING THE RECEIVER PERIOD
a. Receiver or receiver agent have conducted several site visits and inspections during this
reporting period. See exhibit C for details on site visits.
J. DEFENDANT COMPLIANCE WITH ORDER APPOINTING RECEIVER
a. The Defendant has been cooperative in providing required turnover information to the
receiver to assist with the management of the building.
K. PROPERTY SECURITY
a. All building keys were provided to receiver and receiver engaged a locksmith to get
rekey each to make complete sets to each building. All keys have been provided to the
Village of Winnetka Fire Department for access.
CONDITIONS OF PROPERTY
A. REPAIRS MADE DURING PERIORD
a. Snow removal at public walkways
b. HVAC service at 727 Elm Street.
c. Continuing heat detection and monitoring systems for all buildings.
B. FUTURE REPAIRS TO BE MADE
a. Continued snow removal.
b. Finalization of heat detection and monitoring systems for all buildings.
RENT AND TENANT ISSUES
A. NUMBER OF UNITS OCCUPIED/VACANT/CURRENT RENTS
a. N/A all properties are vacant.
B. 5 DAY NOTICES HAVE BEEN SENT
a. N/A all properties are vacant.
C. INTENT TO FILE FOR EVICTION
a. N/A all properties are vacant.
D. STATUS ON EVICTION COURT PROCEEDINGS, IF ANY
a. N/A all properties are vacant.
RECEIVER FEES & EXPENSES
A. SET HOURLY RATE FOR RECEIVER
a. $150.00 per hour for Receiver Principal.
b. $95.00 per hour for Receiver Project Manager/superintendent.
B. NUMBER OF HOURS RECEIVER IS CHARGING FOR THIS PERIOD
a. 42.60 Hours for Receiver Principal at Rate of $150.00, total fees of $6,390.00

b. 24.50 Hours for Receiver Project Manager at Rate of $95.00, total fees of $2,327.50
c. Total Fees, $8,717.50

C. FEE DETAIL ON TIME CHARGED
a. See attached Exhibit C for a detailed schedule of fees.
D. EXPENSES DETAIL REPORT (Receiver “Out Of Pocket” Expenses)

Page 5 of 12
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 6 of 65 PagelD #:2199

 

 

 

RECEIVER EXPENSES SCHEDULE - OUT OF POCKET - 1st Receivers Report
Date Task | Cost 10% Mark Up Total

10/17/2019 Parking : : $ 15.00 us 15.00
10/23/2019 ‘Receivers Bond $ 150.00 $ 150.00
11/4/2019 Admiral Locksmith $ 459.09 $ 459.09
12/26/2019 Builders Heating and Cooling - HVAC Service at 727 Elm St. Winnetka, IL . $ 855.00 $855.00
1/15/2020 Parking - ; $33.00 _— $ 33.00

Subtotal Expenses S$ 1,512.09

 

 

 

a. See attached Exhibit C for a detailed schedule of expenses and copies of
invoices/expenses. Total “Out of Pocket” Expenses, $1,512.09
E, TOTAL RECEIVER FEES/EXPENSES THIS PERIOD, $10,229.59

MANAGEMENT FEES

A. AMOUNT CHARGED
a. N/A

B. DUTIES/RESPONSIBILITIES
a. N/A

C. MONTHLY MEETINGS
a. N/A

D. SERVICES OUTSIDE NORMAL DUTIES
a. N/A

MAINTENANCE AND SECURITY
A. MAINTENANCE PERSONNEL
a. N/A
B. DETAIL OF MAINTENANCE PERFORMED DURING PERIOD
a. N/A
C. SECURITY PERSONNEL
a. N/A

ACCOUNTS AND DISBURSEMENTS

A. SEPARATE OPERATING ACCOUNT SET UP FOR RECEIVERSHIP
Receiver has opened a receiver operating account at Hinsdale Bank and Trust to pay for
various expenses of maintenance, utilities, and the fire alarm monitoring services of the

collateral that is funded by the Plaintiff.

B. AMOUNT IN OPERATING ACCOUNT
Current balance in receiver operating account as of 1/29/2020, $35,573.91

C. DISBURSEMENTS IN RECEIVER OPERATING ACCOUNT
a. See attached Profit and Loss for this pay period for all expenses paid from operations

during this period.

a.

BILLS
A. UNPAID OR DISBUTED BILLS

a. N/A
DATED at Hinsdale, Illinois this 28" January 2020.

Yours Truly,

Ryan W. McNaughton

Ryan W. McNaughton
Receiver — Case NO. 19 C 5610

Page 6 of 12
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 7 of 65 PagelD #:2199

EXHIBITS INDEX
EXHIBIT A - ORDER APPOINTING RECEIVER
EXHIBIT B - RECEIVER BOND
EXHIBIT C- TIME AND EXPENSE SUMMARY
EXHIBIT D- PROPERTY TAX STATUS AND INSURANCE

EXHIBIT E —PROFIT & LOSS

Page 7 of 12
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 8 of 65 PagelD #:2199

EXHIBIT A - ORDER APPOINTING RECEIVER

Page 8 of 12
Case, 1:49; Gv-05040 PaCkMRahiHlay Filet: RYAMerRgae Dei PPaQueR-H12t9

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

Romspen Mortgage Limited Partnership,
Plaintiff,

v.

SB Winnetka, LLC; SB One Winnetka, LLC;
David M. Trandel; T2 Winnetka I, LLC; Sowlat
Engineers, P.C. d/b/a Sowlat Structural
Engineers; Fox Valley Fire & Safety Co.; JAR
Corp a/k/a Paint Jar Inc.; Okrent Kisiel
Associates, Inc.; Lucien LaGrange Studio, LLC;
Evans Construction/Consulting LLC; Village
of Winnetka; Signature Bank; and Unknown
Owners and Unknown and Non-Record
Claimants,

Defendants.

AMENDED AGREED ORDER G TING M

 

No. 19C 5610
Judge Matthew F. Kennelly

Property: 714-716 Elm Street,
Winnetka, Illinois 60093; 718-732
Elm Street, Winnetka, Illinois 60093;
736 Elm Street, Winnetka, Illinois
60093: 740 Elm Street, Winnetka,
Illinois 60093; 511 Lincoln Avenue,
Winnetka, Illinois, 60093; 513-515
Lincoln Avenue, Winnetka, Illinois
60093.

NON-RESIDENTIAL

R APPOINTMENT OF RECEIVER

Upon consideration of the Motion for Appointment of Receiver (the “Receiver

Motion”), requesting entry of an order pursuant to 735 ILCS 5/15-1701(b)(2), 5/15-

1702(a) & (b), and 5/15-1706(a), filed by Romspen Mortgage Limited Partnership

(“Lender”) in the above-captioned case;! the Court having jurisdiction to hear and

determine the Receiver Motion; and after due deliberation and consideration of the

Receiver Motion; there being good cause to grant the relief requested therein and provided

for herein;
THE COURT FINDS that:
Ll. Defendants SB Winnetka, LLC (“SB Winnetka”) and 5B One Winnetka, LLC

 

Terms not otherwise defined herein shall have the same meaning as set forth in Lender’s
Verified Complaint for Mortgage Foreclosure and Other Relief (the “Complaint”).

600682802
Case: 1:19-cy-QoRc Oo RqSueA tt A44 Fed: 96/39/20 Rage AG atop dgans Pred 99

(“SB One,” and together with SB Winnetka, “Borrowers”) own the real properties located at
714-716 Elm Street, Winnetka, Illinois 60093; 718-732 Elm Street, Winnetka, Illinois
60093: 736 Elm Street, Winnetka, Illinois 60093; 740 Elm Street, Winnetka, Illinois 60093;
511 Lincoln Avenue, Winnetka, Illinois, 60093; 513-515 Lincoln Avenue, Winnetka, Illinois
60093 (collectively, the “Properties”). Legal Descriptions for the Properties are attached
hereto as Exhibit A.

2 Defendant SB Winnetka executed and delivered to Lender that certain
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
February 15, 2017, and recorded with the Cook County Recorder of Deeds on February 16,
2017, as Document No. 1704719194 (“Mortgage A”), granting a lien on certain of the
Properties to secure SB Winnetka’s obligations to Lender under a Promissory Note dated
February 15, 2017 (the “Note”).

3. Defendant SB One executed and delivered to Lender that certain Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated February 15,
2017, and recorded with the Cook County Recorder of Deeds on February 16, 2017, as
Document No. 1704719193 (“Mortgage B,” and together with Mortgage A, the
“Mortgages”), granting a lien on certain of the Properties to secure SB One’s obligations to
Lender under the Note.

4. The Properties are not occupied by Borrowers or any of the other Defendants
as a principal residence.

De Lender has established on an interlocutory basis that, pursuant to the terms
of the Mortgages, and 735 ILCS 5/15-1701(b)(2) and 5/15-1702(a) & (b), and 5/15-

1706(a), Lender is entitled, based upon its request, to have a receiver appointed to control,

tN

600682802
Cage: 4:19-fy-Qo RO BQSUEIAM HE A4 Fed: 96/39/20 Page drat Pagans P 148499

possess, maintain and operate the Properties during the pendency of the foreclosure
proceeding until such receiver is discharged or relieved by order of the Court, without
prejudice to any defenses Borrowers may present.

6. Ryan McNaughton of Ryan McNaughton Holdings, LLC (“Receiver”), is
qualified to act as the receiver of the Properties in this action.

IT IS THEREFORE ORDERED, ADJUDGED and DECREED that:

L; Receiver is appointed the receiver in this action to take possession of,
manage and operate the real estate and improvements located at the Properties and to do
any other acts he deems proper to protect and maintain the Properties as provided under
735 ILCS5/15-1704, and to collect any rents, issues, income, profits, receivables and
proceeds thereof, to apply the same to the payment of all amounts required in the
Receiver’s judgment for the preservation thereof, to pay any excess receipts (i.e. gross
income after payment of operating expenses and establishment of a reasonable operating
reserve) to Lender. Receiver is specifically authorized to operate and maintain the
Properties. Receiver is authorized to use existing employees, to hire additional employees,
or to use his own employees as necessary or appropriate for the maintenance and
operation of the Properties.

2. Receiver may demand and collect from any person or entity liable therefore
all rents, income, accounts receivable and other amounts now due and unpaid, and all

income from any time period, accounts receivable and other amounts thereafter to become

due.

3. Until further notice of the Court, any person or entity liable therefore, is

hereby directed to pay Receiver, all rents, income, accounts receivable, deposits of any kind

600682802
Case: 1:19-fy- OP Ba RRGSUMMA tA G4 Fed: 96/39/29 Page 4 draf oP dgens 148d 99

(including security and utility), tax appeals refunds, insurance claim proceeds, or other
amounts due or hereafter to become due and are hereby enjoined from doing otherwise.

4, To the extent that the funds available from the income collected are
insufficient to allow Receiver to manage, operate, protect and maintain the Properties in
accordance with its duties under this Order, Lender, in its sole discretion and upon notice
to Borrowers and David M. Trandel (“Guarantor,” and together with Borrowers, the “Loan
Parties”), may make additional advances (the “Protective Advances”) under the Loan
Documents upon Receiver’s request. Such Protective Advances shall be added to the
Indebtedness and shall accrue interest in accordance with the terms of the Loan
Documents. Neither Receiver nor his agents are obligated to fund any expenses of the
Properties with their own funds.

5 Receiver shall reasonably maintain the Properties, prevent waste, and make
all necessary repairs of an ordinary nature to maintain the Properties in good order.

6. Borrowers shall retain the right to negotiate with any and all interested
persons concerning use of the Properties or, if permitted by applicable law, may enter into
leases or tenancy agreements in the ordinary course of business; provided that any such
leases or tenancy agreements shall be expressly subject to the Assignment of Leases and
Rents granted to Lender, and shall be subject to any approvals of Lender required under
the Loan Documents; and further provided that all leases or tenancy agreements or

agreements outside the ordinary course of business shall be made with Court approval.

600682802
Case; 1:19-cy- O58. RqSument tA 44 HOG: 26/39/20 Pages dal PR dagans P 13499

7. Receiver may, in consultation with Lender, institute and prosecute suits or
summary proceedings: (a) for the collections of rents, income or other amounts; or
(b) otherwise related to the Properties, or the other duties imposed upon Receiver by this
Order, including, without limitation, to evict tenants in breach of their lease agreements in
accordance with the terms of such lease agreements and applicable law. Receiver may
defend against any legal action brought against it in its capacity as Receiver against or
pertaining to the Properties. All costs and expenses arising from or in connection with
such legal actions or suits shall be operating expenses of the receivership estate.

8. Receiver is authorized, in consultation with Lender, to employ any assistants,
servants, agents, property managers, accountants, counsel or other professionals deemed
necessary or desirable to assist Receiver in diligently executing the duties imposed upon
Receiver in this Order including, but not limited to, such agents or broker deemed
necessary to pursue a Sale of the Properties.

9. Borrowers shall add Receiver its affiliates and agents as additional insureds
under its existing property, liability and employees insurance for the Properties in
connection with Receiver’s duties hereunder in such amount to insure against such risks as
Receiver deems necessary.

10. If Borrowers do not provide evidence to Receiver that Receiver has been
added to its existing insurance as required in this Paragraph 10 within three (3) days of the

date of this Order, or if Borrowers at any time allows their existing insurance coverage to

lapse in effectiveness or amount of coverage, Receiver may, without further act of or notice
to this Court, immediately obtain insurance for the Properties in connection with

Receiver’s duties hereunder in such amount, with such companies and to insure against

600682802
Case: 1:19-fy-Q5820 RaSumen tt A454 Bled: 96/39/28 Page d dral FP deans P 148499

such risks as Receiver deems necessary, provided, however, any party in interest, including
Lender, may petition the Court to review and order Receiver to modify such insurance
coverage. Such insurance coverage may be allowed for the premiums to be financed.

11. Loan Parties and any operator(s) of the Properties, their agents, and
employees shall make available, turn over and/or provide to Receiver, within three (3)
days of the date of this Order, any and all records and information it or they may have
concerning the current use of the Properties, including without limitation, all records and
other information related to: (a) any lease or tenancy agreements to which the Properties
are or may be subject; (b) a current rent roll; (c) any amounts paid by tenants; (d) all liens
or other encumbrances on the Properties; (e) property taxes and property tax appeals;
(f) insurance of all types, including property (replacement cost, special, boiler & machinery,
business interruption, law and ordinance, TRIA) and liability (G/L, auto, Excess as well as
workmen’s comp/employers liability/EPLI), related to the Properties; (g) all accounts
payable and receivable pertaining to the Properties; (h) all accounts at financial institutions
for income derived from lessees or insurers of, or otherwise related to, the Properties; (i) a
list by case name and number of all current litigation or regulatory proceedings that
involve the Properties; and (j) all other aspects of the Properties that are or may be
necessary or pertinent to Receiver’s operation or management of the Properties or the
performance of any power or duty granted by this Order, including, without limitation:
(i) delivering all keys and security and/or alarm codes necessary for access to the
Properties and passwords, user IDs, website access; (ii) delivering all documents relating to
the development, management and operation of the Properties including, without

limitation, contracts, agreements, proposals, purchase orders, correspondence;

6
600682802
Case: 1:19-fy O58 P. RaSuman dt a4 Filed: 96/39/28 Page aara' Pedgans P11ed 99

(iii) delivering all documents that relate to liens or other encumbrances placed on the
Properties as well as any code violations of any kind; (iv) delivering all documents that
relate to any current or former employee or other person or entity who performed services
at the Properties; and (v) delivering all documents that relate to the Properties’ condition
and maintenance or relating to persons employed or hired to maintain, secure or repair the
Properties. Neither Receiver nor his agents shall have any liability for any employee
compensation, benefits, paid time off and the like accrued prior to the receivership.

12. Borrowers and any operator of the Properties, their agents and employees
shall turn over to Receiver, within three (3) days of the date of this Order, all sums in
existence on the date hereof, or which later come under their possession or control,
derived from the Properties, including, but not limited to: (a) all cash on hand; (b) all cash
equivalents and negotiable instruments (such as checks, notes, drafts, or other related
documents or instruments); and (c) all sums held in accounts at any financial institutions
including, but not limited to; (i) tenant/lessee security deposits and utility deposits; (ii)
deposits held in escrow for any purpose, such as the payment of property taxes (including
all tax appeal refunds) and insurance premiums; (iii) proceeds of insurance that are
maintained on or would pertain to the Properties including claims and refunds; (iv) rent
and prepaid rent; (v) funds designated or intended for capital improvements, repairs,
renovations to or in connection with the Properties; and (vi) all other sums of any kind
derived from the use, enjoyment, possession, improvement or occupancy of all or any
portion of the Properties. Furthermore, from the date of this Order, Borrowers and any
operator of the Properties, their agents, and employees shall not use any sums in existence

on the date hereof, or which later come under their possession or control, derived from the

600682802
Case; 4.1 9--y Ob 6aO Bqsoenarity2 4 Filed: 96/39/29 Pages! Gal oPdgeue I 14:80 99

Properties, as described in paragraph 11 of this Order, without prior consent of Lender.

13. If there is income from the Properties, Receiver may pay out of such income
collected any and all outstanding obligations to suppliers or other creditors who have
previously supplied materials, business supplies and/or labor (collectively “Suppliers”) to
or for the benefit of the Properties, but only to the extent Receiver shall determine that it is
prudent to do so in order to maintain the business relationships with such Suppliers for the
benefit of the preservation of the Properties and only upon application of this Court with
notice to all parties. Notwithstanding the foregoing, Receiver may pay Suppliers without
Court approval if (a)an emergency exists and (b) Receiver reasonably believes it is
necessary to make such payment in order to maintain or preserve the Properties, including,
without limitation, to remediate or make repairs to the Properties at the request or
direction of the Village of Winnetka.

14, Receiver, in consultation with Lender and Borrowers, may: (a) enter into
listing or marketing agreements for the sale of the Properties; (b) terminate any existing
listing or marketing agreements for the sale of the Properties; (c) enter into any sales
contracts; or (d) terminate any sales contracts with written prior approval by Lender and
consent of the Court. To the extent Receiver does not seek to sell the Properties or enter
into a listing agreement (or similar arrangement with a broker), then Borrowers may use
reasonable efforts to market and sell the Properties, including the entry into listing or
marketing agreements, provided that the Borrowers shall first consult with Receiver and
obtain the approval of Lender, which shall net be withheld unreasonably, and further
provided that such efforts shall not conflict with efforts being taken by the Receiver.

15. Receiver is authorized and directed to pay any excess receipts (i.e. gross

600682802
Case, 11 P-fy Orga hlaqswenantitl 44 Filed: 98/39/29 Page di drafepdgeus 14:80 99

income after the payment of operational expenses and establishment of an operating
reserve in the amount of two (2) months of operating expenses and escrows for taxes,
insurance and deferred maintenance) to Lender, which shall be applied to the
Indebtedness.

16. Receiver is directed to prepare and file with the Court for its approval, within
ninety-seven (97) days after the date of this Order, and no less frequently than ninety (90)
days thereafter, so long as any part of the Properties remains in its possession, and on or
within ninety (90) days after termination of the receivership, a full and complete report,
under oath, setting forth all receipts and disbursements and reporting all acts and
transactions regarding the execution of the trust of his office as such Receiver, including a
current inventory of the funds, assets and property remaining in its possession, all interest
in and claims against the same, a current rent roll and current and anticipated income
therefrom, and all debts and obligations contracted and expenditures made by it and the
reasons therefore, and stating and explaining all changes in the assets and the charges that
have occurred during the period covered by the account. Receiver is further directed to
serve copies thereof on all named defendants or their attorneys of record, as well as on
Lender, providing such information is provided to Receiver. Each report shall be submitted
for Court approval by motion either on a noticed date or ona previously set status date.

17. With the consent of Lender, Receiver may authorize necessary improvements

to the Properties not to exceed $25,000.00, without further order of, or notice to, the Court.
18. It is further ordered that Receiver shall be compensated pursuant to the fee
schedule attached as Exhibit “D” to the Receiver Motion for his/their efforts as an ordinary

and necessary current operating expense. Receiver shall be compensated at an hourly rate

600682802
Case: 1:19; Gv-05819 Dacumnaahit47 Filed: RY21ap2gee 6dei PPaRaER.-#1Bt09

of $150. Pursuant to 735 ILCS 5/15-1704(c), the Court may adjust Receiver’s fees as it
deems appropriate. Receiver shall also be reimbursed for out-of-pocket costs advanced by
Receiver to the extent such costs directly relate to Receiver’s duties hereunder; provided,
however, that the Receiver must obtain written approval from Lender prior to incurring
any single cost or expense in excess of $5,000, unless such cost or expense is deemed by
Receiver to be an emergency, in which case Receiver shall promptly provide Lender with
notice and full explanation of such emergency cost or expense.

19. Fees of Receiver and such advances shall be added to the total Indebtedness
owed to Lender pursuant to Sections 6.1 and 10.4 of the Mortgage. Receiver’s fees may not
be adjusted except upon the approval of the Court. Receiver shall file with the Court, along
with his quarterly report, a summary of Receiver’s fees and expenses including the demand
for payment, the time incurred and the tasks performed. After filing and service of the
report upon all parties, all parties in interest shall have seven (7) days to file an objection
to payment of Receiver’s fees and expenses and shall request a hearing to determine the
issues raised in the objection. If an objection is filed, the Court will then schedule a hearing
no less than two weeks after such objection is filed to consider Receiver’s application for
payment. Ifa party files an objection, such objection must be set forth in writing and timely
filed with the Court and served on counsel for all parties or, if no counsel has appeared, to
the parties. If no objection is timely filed, and subject to the Court’s approval, Receiver
shall pay himself out of any profits held by Receiver.

20. Neither Lender nor Receiver shall be liable for any obligation of Loan Parties
relating to the Properties that arose prior to entry of this Order, including, without

limitation, any contingent or unliquidated obligations, nor shall Lender or Receiver be

10
600682802
Casg:.4:19;¢v-05640 Decumaehteld? Filed: RY 20prage IDPi SPReaeP.-#F1t99

obligated to advance any of its own funds to pay any expense of maintenance or other
liability of the Properties. Notwithstanding the foregoing, should Lender decide, in its
discretion and upon notice to’Loan Parties, to advance funds to maintain or preserve the
Properties, the repayment of all such funds advanced shall be secured by the Mortgage, and
shall be added to any judgment entered in this, or any related action. Neither Lender nor
Receiver shall be liable to any person or entity for any claims, actions, or causes of action
arising out of or relating to events or circumstances occurring prior to the entry of this
Order, including, without limitation, claims arising from the performance of services by a
third party for or on behalf of any Defendant, or claims to which any Defendant is currently
or ultimately be exposed under applicable laws pertaining to the ownership, use or
operation of the Properties or any of Loan Parties’ business. Receiver shall not have any
obligation for filing income tax returns for Loan Parties. However, upon written request,
Receiver shall provide Loan Parties with information necessary to complete their tax
returns related to the operations of the Properties.

21. Neither Receiver nor his agent(s) shall in any event be liable to any person or
entity for any action by Receiver or his agent(s), or their failure to act, except where the
Receiver or agent(s) act with gross negligence and willful misconduct. Any party wishing
to make a claim against Receiver or his agent(s) must secure the approval of the Court
overseeing this case under the Federal Barton Doctrine.

22. The statutory bond required by 735 ILCS 5/2-415 is set at $25,000.00.

23: The Receiver shall immediately assume his duties upon entry of this Order,
and shall have ten (10) days from the date of this Order to post the bond required in this

Order.

11
600682802
Case: 1:19; ¢v-056.10 Dacumeat flay Filled: Rien ersaqee 2OPi PRED. FiSte9

Date: October 23, 2019 WAT CU,

Honorable Matthew F. Kennelly
United States District Court Judge

600682802
Case. 4:49; ¢v-056-19 DacuinaBhtzl47 Filed: YAMA Rage 3 bl SP Rage: #18099

600682802

EXHIBIT A
PARCEL 1:

THE EAST 106 FEET OF THE WEST 109 FEET OF THE NORTH 251 FEET OF BLOCK
24 OF WINNETKA, BEING A SUBDIVISION OF THE NORTH EAST QUARTER OF
SECTION 20 AND THE NORTH HALF OF FRACTIONAL SECTION 21, TOWNSHIP 42
NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, (EXCEPT
THEREFROM THE NORTH 40 FEET TAKEN FOR ELM STREET) ALSO (EXCEPT THAT
PART THEREOF DESCRIBED AS FOLLOWS:

COMMENCING AT A POINT ON WEST LINE OF SAID EAST 106 FEET AT A DISTANCE
OF 85 FEET SOUTH OF SOUTH LINE OF ELM STREET THENCE EAST PARALLEL
WITH SOUTH LINE OF ELM STREET 10 FEET THENCE SOUTH PARALLEL WITH
THE WEST LINE OF SAID EAST 106 FEET A DISTANCE OF 45.84 FEET TO THE
NORTH WALL OF A ONE STORY BRICK BUILDING; THENCE WEST ALONG NORTH
WALL OF SAID BRICK BUILDING 10 FEET TO WEST LINE OF SAID EAST 106 FEET;
THENCE NORTH ALONG THE WEST LINE OF SAID EAST 106 FEET A DISTANCE OF
46 FEET TO PLACE OF BEGINNING) ALSO (EXCEPT THAT PART THEREOF
DESCRIBED AS FOLLOWS:

BEGINNING AT SOUTH WEST CORNER OF THE ABOVE DESCRIBED PROPERTY AND
RUNNING THENCE NORTH ALONG WEST LINE THEREOF 46.35 FEET TO
INTERSECTION WITH A CURVED LINE OF 1163 FOOT RADIUS CONVEX
NORTHEASTERLY; THENCE SOUTHEASTERLY ALONG SAID CURVED LINE OF 1163
FOOT RADIUS, 25.88 FEET, AS MEASURED ALONG THE CHORD TO A POINT OF
REVERSE CURVE; THENCE SOUTHERLY ALONG A CURVED LINE OF 1087 FEET
RADIUS CONVEX SOUTHWESTERLY 25.69 FEET MEASURED ALONG THE CHORD
TO A POINT IN SOUTH LINE OF AFORESAID EAST 106 FEET OF WEST 109 FEET OF
THE NORTH 251 FEET OF BLOCK 24 WINNETKA, 22.26 FEET EAST OF THE
SOUTHWEST CORNER THEREOF AND THENCE WEST ALONG SAID SOUTH LINE
22.26 FEET TO PLACE OF BEGINNING) ALSO, THE EAST 54 FEET OF THE WEST 163
FEET OF THE NORTH 211 FEET OF THAT PART OF BLOCK 24 OF CHARLES E.
PECK'S SUBDIVISION LYING SOUTH OF THE SOUTH LINE OF ELM STREET IN
WINNETKA IN FRACTIONAL SECTION 21, TOWNSHIP 42 NORTH, RANGE 13, EAST
OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

PARCEL 2:

EASEMENT FOR THE BENEFIT OF PARCEL 1 CREATED BY GRANT FROM
KATHARINE ROACH JACKSON AND HER HUSBAND TO AYRES BOAL, JR., AS
TRUSTEE UNDER LAST WILL AND TESTAMENT OF LESLEY J . BOAL, DECEASED,
DATED DECEMBER 4, 1950 AND RECORDED DECEMBER 4, 1950 AS DOCUMENT
14965696 AND FILED IN REGISTRAR OFFICE OF COOK COUNTY, ILLINOIS ON
DECEMBER 4, 1950 AS DOCUMENT LR1329741 FOR LIGHT AND AIR AND FOR
INGRESS AND EGRESS FOR PEDESTRIAN USE ONLY (INCLUDING RIGHT TO OPEN

13
Case: 4-497 6v-05849 Opgemaahi#47 Filed: QiAHepRaee 2api BP RegelD: #12009

600682802

WINDOWS IN ANY PRESENT OR FUTURE WALLS ON GRANTEE'S PROPERTY
ADJOINING) OVER THAT PORTION OF LOT 1 AND AN EASEMENT FOR
UNDERGROUND PUBLIC UTILITIES UNDER SAID PORTION OF LOT 1 DESCRIBED
AS FOLLOWS: THAT PORTION OF LOT 1 IN PROUTY’S HOMESTEAD SUBDIVISION
OF PARTS OF BLOCKS 24 AND 25 OF WINNETKA, A SUBDIVISION OF THE
NORTHEAST QUARTER OF SECTION 20 AND THE NORTH HALF OF FRACTIONAL
SECTION 21, TOWNSHIP 42 NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL
MERIDIAN DESCRIBED AS FOLLOWS:

COMMENCING AT A POINT ON EAST LINE OF LOT 1, 131 FEET SOUTH OF SOUTH
LINE OF ELM STREET, THENCE SOUTH ALONG EAST LINE OF SAID LOT 1, 33.65
FEET TO NORTHEASTERLY LINE OF LINCOLN AVENUE; THENCE NORTHWESTERLY
ALONG NORTHEASTERLY LINE OF LINCOLN AVENUE A DISTANCE OF 37.83 FEET
TO A POINT DUE WEST OF THE PLACE OF BEGINNING; THENCE EAST PARALLEL
WITH SOUTH LINE OF ELM STREET A DISTANCE OF 17.29 FEET TO PLACE OF
BEGINNING), IN COOK COUNTY, ILLINOIS

PARCEL 3:

THAT PART OF LOT 1 IN PROUTY HOMESTEAD SUBDIVISION OF ALL OF BLOCKS
24 AND 25, LYING NORTHEASTERLY OF THE RIGHT OF WAY OF THE CHICAGO
AND MILWAUKEE ELECTRIC RAILROAD, EXCEPT THE NORTH 211.00 FEET OF
SAID BLOCK 24, ALSO THE WEST 3.00 FEET OF THE NORTH 211.00 FEET OF SAID
BLOCK 24, ALL IN WINNETKA, A SUBDIVISION BY CHARLES E. PECK OF THE
NORTHEAST 1/4 OF SECTION 20, AND THE FRACTIONAL NORTH 1fzZ OF
FRACTIONAL SECTION 21, TOWNSHIP 42 NORTH, RANGE 13, EAST OF THE THIRD
PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

BEGINNING IN THE NORTH LINE OF SAID LOT, 197.85 FEET EAST OF THE
NORTHWEST CORNER THEREOF; THENCE EAST ALONG SAID NORTH LINE
10.00 FEET TO THE NORTHEAST CORNER OF SAID LOT; THENCE SOUTH ALONG
THE EAST LINE OF SAID LOT TO A POINT 46.35 FEET NORTH OF THE SOUTH
LINE OF THE NORTH 211.00 FEET OF BLOCK 24 AFORESAID; THENCE
NORTHWESTERLY ALONG A CURVED LINE CONVEX TO THE NORTHEAST, WITH
A RADIUS OF 1163.00 FEET, 105.94 FEET TO THE INTERSECTION OF SAID
CURVED LINE, WITH A LINE DRAWN 72.00 FEET SOUTH OF AND PARALLEL
WITH THE NORTH LINE OF SAID LOT AT A POINT 51.15 FEET WEST OF THE
EAST LINE OF SAID LOT; THENCE EAST ALONG SAID PARALLEL LINE, 41.15
FEET; THENCE NORTH PARALLEL WITH SAID EAST LINE TO THE PLACE OF
BEGINNING, IN THE VILLAGE OF WINNETKA, IN COOK COUNTY, ILLINOIS.

PARCEL 4:

THAT PART OF THE EAST 106.00 FEET OF THE WEST 109.00 FEET OF THE NORTH
251.00 FEET (EXCEPT THE NORTH 40.00 FEET TAKEN FOR ELM STREET) OF
BLOCK 24 IN WINNETKA, BEING A SUBDIVISION OF THE NORTHEAST 1/4 OF
SECTION 20 AND THE NORTH 1/2 OF FRACTIONAL SECTION 21, TOWNSHIP 42

14
Cage: 1:49; ¢v-05619 Dacument fula7 Filled: Ry 20 ere2989 S3Pi PP RROEE. Fisbe9

600682802

NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS
FOLLOWS:

COMMENCING AT A POINT ON THE WEST LINE OF SAID EAST 106.00 FEET AT A
DISTANCE OF 85.00 FEET SOUTH OF THE SOUTH LINE OF ELM STREET; THENCE
EAST PARALLEL WITH THE SOUTH LINE OF ELM STREET, 10.00 FEET; THENCE
SOUTH PARALLEL WITH THE WEST LINE OF SAID EAST 106.00 FEET, A DISTANCE
OF 45.84 FEET TO A POINT; THENCE WEST 10.00 FEET TO THE WEST LINE OF
SAID EAST 106.00 FEET; THENCE NORTH ALONG THE WEST LINE OF SAID EAST
106.00 FEET, A DISTANCE OF 46.00 FEET TO THE PLACE OF BEGINNING, ALL IN
COOK COUNTY, ILLINOIS. PARCEL 5:

EASEMENT FOR THE BENEFIT OF THE ABOVE PARCEL AS CREATED BY DEED
FROM AYRES BOAL JR., TRUSTEE UNDER THE LAST WILL AND TESTAMENT OF
LESLEY J. BOAL, DECEASED, TO KATHERINE ROACH JACKSON DATED DECEMBER
4,1950 AND RECORDED DECEMBER 4, 1950 AS DOCUMENT 14965695 FOR
INGRESS AND EGRESS, LIGHT AND AIR OVER A STRIP OF LAND 4.00 FEET WIDE,
AND FOR UNDERGROUND PUBLIC UTILITIES UNDER SAID 4.00 FEET STRIP,
WHICH 4.00 FEET STRIP IS MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT A POINT ON THE WEST LINE OF SAID EAST 106.00 FEET AT A
DISTANCE OF 81.00 FEET SOUTH OF AND PARALLEL TO THE SOUTH LINE OF ELM
STREET; THENCE EAST PARALLEL WITH THE SOUTH LINE OF ELM STREET, A
DISTANCE OF 14.00 FEET; THENCE SOUTH PARALLEL WITH THE WEST LINE OF
SAID EAST 106.00 FEET, A DISTANCE OF 49.81 FEET TO A POINT; THENCE WEST,
A DISTANCE OF 4.00 FEET; THENCE NORTH PARALLEL WITH THE WEST LINE OF
SAID EAST 106.00 FEET, A DISTANCE OF 45.84 FEET; THENCE WEST PARALLEL
WITH THE SOUTH LINE OF ELM STREET, 10.00 FEET TO THE WEST LINE OF SAID
EAST 106.00 FEET; THENCE NORTH ALONG THE WEST LINE OF SAID EAST 106.00
FEET, A DISTANCE OF 4.00 FEET TO THE POINT OF BEGINNING, ALL IN COOK
COUNTY, ILLINOIS.

PARCEL 6:

THE EAST 55.4 FEET OF THE WEST 218.4 FEET OF THE NORTH 211 FEET OF THAT
PART OF BLOCK 24 LYING SOUTH OF ELM STREET IN THE VILLAGE OF WINNETKA
IN SECTION 20 AND SECTION 21, TOWNSHIP 42 NORTH, RANGE 13, EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

PARCEL 7:

THAT PART OF LOT 16 (EXCEPT THE EAST 40 FEET THEREOF) DESCRIBED AS
FOLLOWS: COMMENCING AT THE SOUTHEAST CORNER OF LOT 16, THENCE WEST
ALONG THE SOUTH LINE OF SAID LOT 16, A DISTANCE OF 108.63 FEET TO THE
POINT OF BEGINNING, THENCE CONTINUING WEST ALONG THE SOUTH LINE OF
LOT 16, A DISTANCE OF 41.37 FEET, TO THE WEST LINE OF SAID LOT 16, THENCE

T5
Case: 1:19; ¢v-05640 DacumenhHitd? Filed: RYeOeprRase 6bPi SPREAOR HtP9

600682802

NORTH ALONG THE WEST LINE OF SAID LOT 16, A DISTANCE OF 100 FEET, TO
THE NORTH LINE OF SAID LOT 16, THENCE EAST ALONG THE NORTH LINE OF
SAID LOT 16, A DISTANCE OF 61.47 FEET, THENCE SOUTH AND PARALLEL TO THE
EAST LINE OF SAID LOT 16 A DISTANCE OF 44.18 FEET, THENCE WEST AND
PARALLEL TO THE SOUTH LINE OF SAID LOT 16, A DISTANCE OF 20.10 FEET,
THENCE SOUTH AND PARALLEL TO THE EAST LINE OF SAID LOT 16, A DISTANCE
OF 55.82 FEET TO THE SOUTH LINE OF SAID LOT 16, BEING ALSO A POINT OF
BEGINNING ALL IN MCGUIRE AND ORR’S ARBOR VITAE ROAD SUBDIVISION OF
BLOCK 4 AND THAT PART OF BLOCK 5 LYING EAST OF THE EAST LINE OF
LINCOLN AVENUE IN WINNETKA, A SUBDIVISION OF THE NORTHEAST 1/4 OF
SECTION 20, AND THE NORTH FRACTIONAL 1/2 OF SECTION 21, TOWNSHIP 42
NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY,
ILLINOIS.

PARCEL 8:

EASEMENTS APPURTENANT TO AND FOR THE BENEFIT OF PARCEL 7 AS
CONTAINED IN THE MUTUAL EASEMENT AGREEMENT AND MUTUAL GRANT OF
EASEMENT RECORDED NOVEMBER 29, 2016 AS DOCUMENT 1633449394 FOR
INGRESS AND EGRESS, ALL IN COOK COUNTY, ILLINOIS.

PARCEL 9:

LOT 1 IN PROUTY HOMESTEAD SUBDIVISION OF ALL OF BLOCKS 24 AND 25,
LYING NORTHEASTERLY OF THE RIGHT OF WAY OF THE CHICAGO AND
MILWAUKEE ELECTRIC RAILROAD, EXCEPT THE NORTH 211 FEET OF SAID BLOCK
24 ALSO THE WEST 3 FEET OF THE NORTH 211 FEET OF SAID BLOCK 24, ALL IN
WINNETKA, A SUBDIVISION BY CHARLES E. PECK OF THE NORTHEAST 1/4 OF
SECTION 20, AND THE FRACTIONAL NORTH 1/2 OF FRACTIONAL SECTION 21, ALL
IN TOWNSHIP 42 N, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN,
EXCEPT THAT PART OF SAID LOT 1 DESCRIBED AS FOLLOWS: BEGINNING AT A
POINT IN THE NORTH LINE OF SAID LOT 1, 153.5 FEET OF THE NORTHWEST
CORNER OF SAID LOT 1, THENCE EAST ALONG THE NORTH LINE OF SAID LOT 1,
44.35 FEET, THENCE SOUTH PARALLEL WITH THE EAST LINE OF SAID LOT 1, 72
FEET, THENCE WEST PARALLEL WITH THE NORTH LINE OF SAID LOT 1, 44,35
FEET THENCE NORTH 72 FEET MORE OR LESS TO THE PONT OF BEGINNING; ALSO
EXCEPT THAT PART OF SAID LOT 1 LYING SOUTHWESTERLY OF A LINE
DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT IN THE NORTH LINE OF SAID LOT 1, BEING THE SOUTH
LINE OF ELM STREET, 110.79 FEET EAST OF THE NORTHWEST CORNER OF SAID
LOT 1 AND RUNNING THENCE SOUTHEASTERLY PARALLEL WITH SAID 93 FEET
NORTHEASTERLY OF AS MEASURED AT RIGHT ANGLES TO THE SOUTHWESTERLY
LINE OF SAID LOT 1 62.41 FEET TO A POINT OF CURVE, THENCE SOUTHEASTERLY
ALONG A CURVED LINE CONVEX NORTHEASTERLY AND HAVING A RADIUS OF
1163 FEET, 17.1 FEET AS MEASURED ALONG THE CHORD OF SAID CURVE TO A

16
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 25 of 65 PagelD #:2199

EXHIBIT B - A COPY OF RECEIVER BOND

Page 9 of 12
Case; 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 26 of 65 PagelD #:2199

IN THE MATTER OF Bond No. 107165187

Ryan McNaughton
for Romspen Mortgage Limited Partnership,

 

vs. Receiver’s Bond
SB Winnetka, LLC; SB One Winnetka, LLC; David M. Trandel;

2 Winnetka L, LLC; Sowiat Engineers, P.C. d/b/a Sowlat Structural Case No 19 C 5610
Engineers; Fox Valley Fire & Safety Co.; JAR Corp a/k/a Paint Jar Inc.
Okrent Kisiel Associates, Inc.; Lucien LaGrange Studio, LLC; et al

 

 

 

 

KNOW ALL MEN BY THESE PRESENTS:
THAT WE, Ryan McNaughton as Principal(s)

and the Travelers Casualty and Surety Company of America a CONNECTICUT corporation, as Surety, are held and

firmly bound unto United States District Court For The Northern District of Winois Eastern Division as Obli ee(s), in the p enal sum of

Twenty Five Thousand
$25,000.00 ) DOLLARS, lawful money of the United States of America, for the payment of which,

well and truly to be made, we bind ourselves, our heirs, legal representatives, Successors and assigns,

jointly and severally, firmly by these presents.

Whereas, in the above action and the above Court, Ryan McNaughton

the Principal(s) has (have) been appointed Receiver(s) of 714-716 Elm Street, Winnetka, Ilinois 60093;
513-514 Lincoln Avenue, Winnetka, Illinois 60093

with authority and instructions and designated by the court, and has (have) been directed to give a bond to
Obligee in the sum aforesaid, according to law.

NOW THEREFORE, THE CONDITION OF THIS OBLIGATION [IS SUCH, That if the said Principal(s) shall
faithfully discharge the duties of Receiver(s), and shall obey the orders of the Court therein, then this
obligation shail be void; otherwise to remain in full force and virtue.

SIGNED AND SEALED this __11 day of October , 2019

Ryan McNaughton

sy

PROVED a /
MUNMNULE

} BY:

wv, Mathes deanelly

ane US YSN CoM re-

 

  

ELIA AYALAAttotney-in-Fact

 

Producer Name

« {Required in Arizona Gnty).
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 27 of 65 PagelD #:2199

Me
TRAVELERS J

POWER OF ATTORNEY

Farmington Casualty Company St. Paul Mercury Insurance Company

Fidelity and Guaranty insurance Company Travelers Casualty and Surety Company

Fidelity and Guaranty insurance Underwriters, Inc. Travelers Casualty and Surety Company of America

St, Paul Fire and Marine Insurance Company United States Fidelity and Guaranty Company

St. Paul Guardian Insurance Company

Surety Bond No. 407165187 Principal: Ryan McNaughton
of Ryan McNaughton Hoidings LLC 123 E Ogden Ave Ste
202 HINSDALE, 1. 60521 :
Gbligee: United States District Court for The Northern District of

Minois Eastern Division

219 § Dearbom St Sth Flr CHICAGO, IL 60604

KNOW ALL MEN BY THESE PRESENTS: That Farmington Casuaity Company, St. Paul Fire and Marine Insurance Company, St. Paul Guardian insurance Company,
St Paul Mercury insurance Company, Travelers Casualty and Surety Company, Travelers Casualty and Surety Company of America, and United States Fidelity and
Guaranty Company, are corporations duly organized under the laws of the State of Connecticut, that Fidelity and Guaranty insurance Company is a corporation
duly organized under the Jaws of the State of fowa, and that Fidelity and Guaranty Insurance Underwriters, inc. is a carporation duly orgenized under the lews of
the State of Wisconsin (herein collectively called the “Companies’}, and that the Companies do hereby make, constitute and appoint DELIA AYALA, of the City of
SCHAUMBURG, State of IL, their true and lawful Attomey(s)-in-Fact, to sign, execute, seal and acknowledge the surety bond referenced above.

IN WITNESS WHEREOF, the Companies have caused this instrument to be signed and their corporate seals to be hereto affixed, this 7th day of July, 2016.

Farmington Casualty Company St. Pau! Mercury insurance Company

Fidelity and Guaranty insurance Company Travelers Casualty and Surety Company

Fidelity and Guaranty Insurance Underwriters, Inc. Travelers Casualty and Surety Company of America
$t. Paul Fire and Marine insurance Company United States Fidelity and Guaranty Company

St. Pau! Guardian Insurance Company

 

State of Connecticut

By: peas =
: r e in

City of Hartford ss.

 

On this the 7th day of July, 2018, before me personally appeared Robert L. Raney, who acknowledged himself to be the Senior Vice President of Farmington
Casualty Company, Fidelity and Guaranty Insurance Company, Fidelity and Guaranty Insurance Underwriters, Inc., St Paul Fire and Marine Insurance Company, St.
Paul Guardian Insurance Company, St. Paul Mercury insurance Company, Travelers Casualty and Surety Company, Travelers Casualty and Surety Company of
America, and United States Fidelity end Guaranty Company, and that he, as such, being authorized so to do, executed the foregoing instrument for the purposes
therein contained by signing on behalf of the corporations by himself as.a duly authorized officer.

in Witness wnherecf, | hereunto set my Nand and official seal.
My Commission expires the 30th day of June, 2021.

xe @. Bizhitankt
718 ry ic

 
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 28 of 65 PagelD #:2199

This Power of Attorney is granted under and by the authority of the following resolutions adopted by the Boards of Directors of Farmington Casualty
Company, Fidelity and Guaranty insurance Company, Fidelity and Gueranty Insurance Underwriters, Inc., St Paul Fire and Marine insurance Company, St Paul
Guardian Insurance Company, St. Paul Mercury insurance Company, Travelers Casualty and Surety Company, Travelers Casually and Surety Company of America,
and United States Fidelity and Guaranty Company, which resolutions are now in full force and effect, reading as follows:

RESOLVED, that the Chairman, the President, any Vice Chairman, any Executive Vice President, any Senior Vice President, any Vice President, any
Second Vice President, the Treasurer, any Assistant Treasurer, the Corporate Secretary or any Assistant Secretary may appoint
Attomeys-in-Fact and Agents to act for and on behalf of the Company and may give such appointee such authority as his or her certificate of authority
may prescribe to sign with the Company's name and seal with the Company's seal bonds, recognizances, contracts of indemnity, and other writings
obligatory in the nature of a bond, recognizance, or conditional undertaking, and any of said officers or the Board of Directors at any time may remove
any such appointee and revoke the power given him or her and it's

FURTHER RESOLVED, that the Chairman, the President, any Vice Chairman, any Executive Vice President, any Senior Vice President or any Vice
President may delegate ail or any part of the foregoing authority to one or more officers or employees of this Company. provided that each such
delegation is in writing and a copy thereof is filed in the office of the Secretary; and it is

FURTHER RESOLVED, that any bond, recognizance, contract of indemnity, or writing obligatory in the nature of a bond, recognizance, or conditional
undertaking shall be valid and binding upon the Company when (a) signed by the President, any Vice Chairman, any Executive Vice President, any
Senior Vice President or any Vice President, any Second Vice President, the Treasurer, any Assistant Treasurer, the Corporate Secretary or any Assistant
Secretary and duly attested and seaied with the Company's seal by a Secretary or Assistant Secretary; or (b) duly executed (under seal, if required) by
one or more Attomneys-in-Fact and Agents pursuant to the power prescribed in his or her certificate or their certificates of authority or by one or more
Company officers pursuant to a written delegation of authority; and it Is

FURTHER RESOLVED, that the signature of each of the following officers: President, any Executive Vice President, any Senior Vice President, any Vice
President, any Assistant Vice President, any Secretary, any Assistant Secretary, and the seal of the Company may be affixed by facsimile to any Power of
Attomey or to any certificate relating thereto appointing Resident Vice Presidents, Resident Assistant Secretaries or Attorneys-in-Fact for purposes only
of executing and attesting bonds and undertakings and other writings obligatory in the nature thereof, and any such Power of Attomey or certificate
bearing such facsimile signature or facsimile seal shall be valid and binding upon the Company and any such power so executed and certified by such

facsimile signature and facsimile seal shall be valid and binding on the Company in the future with respect to any bond or understanding to which it Is
attached.

|, Kevin E, Hughes, the undersigned, Assistant Secretary, of Farmington Casualty Company, Fidelity and Guaranty Insurance Company, Fidelity and Guaranty
insurance Underwriters, inc., St Paul Fire and Marine Insurance Company, St Paul Guardian Insurance Company, St. Paul Mercury insurance Company, Travelers
Casuaity and Surety Company, Travelers Casualty and Surety Company of America, and United States Fidelity and Guaranty Company do hereby certify that the

aie a foregoing is a true and correct copy of the Power of Attomey executed by said Companies, which fs in full force and effect and has not been
revoked,

IN TESTIMONY WHEREGF, | hava hereunto set my hand and affixed the seals of said Companies this 11 day of October, 2079.

Kevin £. Hughes, Assistant Secretary

 

To verify the authenticity of this Power of Attorney, call 1-800-421-3880 or contact us at www.travelersbond.com. Pi
the above-named individuals and the details of the bond to which the power is attached. renee -freeen rater
Case. 449; 6v-09649 Dacumneehitet47 Filed: QUeeprRaee 2>1 SPRagelR-Hate9

600682802

POINT IN A LINE DRAWN PARALLEL WITH THE EAST LINE OF SAID LOT 1 FROM A
POINT IN THE NORTH LINE OF SAID LOT 1, 153.5 FEET EAST OF THE NORTHWEST
CORNER OF SAID LOT 1, THENCE SOUTH ALONG SAID PARALLEL LINE, 5.20 FEET
TO A POINT 72 FEET SOUTH OF THE NORTH LINE OF SOUTH LOT 1, THENCE EAST
PARALLEL WITH THE NORTH LINE OF SAID LOT 1, 3.20 FEET TO A POINT OF
INTERSECTION WITH THE PROLONGATION OF A CURVED LINE OF 1163 FEET
RADIUS HEREIN BEFORE DESCRIBED, THENCE SOUTHEASTERLY ALONG SAID
CURVED LINE 105.94 FEET AS MEASURED ALONG THE CHORD TO A POINT IN THE
EAST LINE OF SAID LOT 1, 46.35 FEET NORTH OF THE SOUTH LINE OF THE NORTH
211 FEET OF BLOCK 24;

AND ALSO EXCEPT THAT PART OF LOT 1 DESCRIBED AS FOLLOWS:

BEGINNING IN THE NORTH LINE OF SAID LOT 1, 197.85 FEET EAST OF THE
NORTHWEST CORNER THEREOF; THENCE EAST ALONG SAID NORTH LINE 10
FEET TO THE NORTHWEST CORNER OF SAID LOT 1; THENCE SOUTH ALONG THE
EAST LINE OF SAID LOT 1 TO A POINT 46.35 FEET NORTH OF THE SOUTH LINE OF
THE NORTH 211 FEET OF BLOCK 24 AFORESAID; THENCE NORTHWESTERLY
ALONG A CURVED LINE CONVEX TO THE NORTHEAST WITH A RADIUS OF 11.63
FEET, 105.94 FEET TO THE INTERSECTION OF SAID CURVED LINE WITH A LINE
DRAWN 72 FEET SOUTH OF AND PARALLEL WITH THE NORTH LINE OF SAID LOT
1 AT A POINT 51.15 FEET WEST OF THE EAST LINE OF SAID LOT 1; THENCE EAST
ALONG SAID PARALLEL LINE 41.15 FEET; THENCE NORTH PARALLEL WITH SAID
EAST LINE TO THE POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

17
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 30 of 65 PagelD #:2199

EXHIBIT C- TIME AND EXPENSE SUMMARY

Page 10 of 12
Case: 1:19-cv-05610 Document #; 14 7r iene tths0/20 Page 31 of 65 PagelD #:2199

Receiver Invoice #1

 

One Winnetka Foreclosure Collateral
RECEIVER FEE SCHEDULE - Ist Receivers Report

 

Date | Task | Rate Hours Total

10/15/2019 Prepared cover letter and hand delivered bond to the Honorable Judge Matthew F. Kennelly’s chambers for approval. 5 150.00 150 § 225.00

10/17/2019 Picked up copy of approved receivers bond fram the Honorable Judge Kennelly's chambers. $ 150.00 125 $ 187.50
Initial site and asset check by receiver principals, Ryan McNaughton and Scott McNaughton. Met and coordinated with current asset

10/17/2019 manager from CA Ventures to discuss property management turnover. Receivers were only able to tour 714-716 Elm St. and 513-515 § 150.00 5.00 $ 750.00
Lincoln Ave, Winnetka. (2x receiver principals)

10/17/2019 _ Initial site and asset check by receiver project manager. S 95.00 2.50 $ 237.50

10/24/2019 Site and asset oe of 718-732 Elm St building and 511 Lincoln through existing keys and lockboxes on site. Receiver checked all keys $ 160.00 300 $ 450.00
and toured all units per key sets onsite. As of 10/24/2019 receiver does not have access yet to 718-720 & 730 Elm St or 740 Elm St.

. oe aig ‘ ‘ wm cicthan Ch t

11/4/2019 Receiver Principal, Scott McNaughton met with Village of Winnetka Community Development Director, Winnetka Fire Department and $ 150.00 400 $ 600.00
Village's legal counsel. Met with locksmith to obtain access/change locks, and toured 511 Lincoln, 718-32 Elm, 727 Elm, and 740 Elm

41/4/2019 Site and asset check by receiver project manager to meet with locksmith and prepare and complete a full set of keys to each building. $ 95.00 400 $ 380.00

Toured and walked each building. Delivered labeled Knox Box keys to WFD as requested of WFD

Receiver Principal, Scott McNaughton phone and email correspondence with Merit Fire, WFD, Waukegan Community Development Dept

11/5/2019 regarding proposed fire alarm system for Winter 2019. Phone correspondence with Alex and David Landscaping and Construction 3 150.00 050 $ 75.00
regarding 2019 snow and landscape contract
Receiver Principal, Scott McNaughton phone and email correspondence with Merit Fire regarding proposal by Receiver to remove all

11/6/2019 — smoke detectors, install heat detectors, and heat alarm panel rooms with electrical wall mounted heaters which was approved in $ 150.00 040 $ 60.00
principle, subject to review of plans/specs by WFD and the village
Receiver Principal, Scott McNaughton phone correspondence with Merit Fire regarding proposal to draw plans for all buildings to submit

11/12/2019 to WFD for review. Phone discussion with Alex and David Landscaping & Construction regarding initial snow removal, plan for 2019-2020 $ 150.00 075 $ 112.50
and request for cert of insurance.

11/13/2019 Attendance at Cook County Municipal Court before the Honorable Judge Allegretti. $ 150.00 3.50 § 525.00

11/14/2019 Site aa asset check by receiver principals to field measure and layout fire panel framing/walls. Site and asset check of all properties. (2x $ 450.00 6.00 § 900.00
receiver principals)

11/18/2019 Receiver Principal, Scott McNaughton drafted scope of work document including photos, for fire alarm panel closet project $ 150.00 150 $ 225.00

11/19/2019 Receiver Principal, Scott McNaughton developed budgetary bid pricing for work to fire alarm panel closets. Emailed Merit Fire Drawing é 150.00 090 $ 435.00
proposal to Village of Winnetka. Emailed Scope of Work and Merit Fire drawing proposal to plaintiff and their counsel

11/20/2019 Receiver Principal, Scott McNaughton attendance at municipal court hearing in front of Honorable Judge Allegretti S 150.00 250 $ 375.00

11/22/2019 Receiver Principal, Scott McNaughton phone and email correspondence with Merit Fire regarding plan on construction and WFD's calls to 5 150.00 035 § 52.50
Mr. Ruh requesting status on 2 trouble alarms in 514 Lincoln and 718-32 Elm

12/5/2019 Receiver and Receiver Principal, Scott McNaughton conference call with WFD, Plaintiff's Counsel and Waukegan's counsel regarding fire $ 150.00 100 § 150.00
alarm project

12/10/2019 Site and asset check by receiver project manager to tour all collateral. $ 95.00 3.00 $ 285.00
Receiver and Receiver Principal, Scott McNaughton conference call with WFD, Plaintiff's Counsel and Waukegan's counsel regarding fire

42/10/2019 alarm project. Resent 11-18-19 freslamy closet scape: to Waukegan for commentary on scope and renderings previgusly provided to $ 150.00 150 $ 225.00
them and requested update from Rick Ruh on availability to complete heat detection, panel modifications, and retroactive drawing
submittals

12/11/2019 Site and asset check by receiver project manager coordinated with North Shore gas for meter reading at 727 Elm, Winnetka. $ 95.00 2.00 $ 190.00

12/11/2019 Receiver Principal Scott McNauehton phone and email correspondence with Merit Fire, various subcontractors, and Village of Winnetka $ 150.00 050 § 75.00
regarding scheduling of work, pricing, details, money, etc.

12/18/2019 Receiver Principal phone conference with Judge Kennelly to approve disbursements of funds for fire alarm monitoring. 5 150.00 035 $ 52.50

12/19/2019 Site and asset check by receiver project manager. Toured all collateral. 5 95.00 3.00 § 285.00

1/8/2020 ‘Site and asset check by receiver project manager. Toured all collateral. Removed One Winnetka flyers from all storefront glass. $ 95.00 3.50 $ 332.50

1/13/2020 Site and asset check by FECenver project manager. Toured all collateral. Rehung paper sheeting at storefront windows as needed per é 95.00 350 § 332.50
request of Village. Met with prior subcontractor to allow access from 727 Elm to get various loose tools and equipment.

1/15/2020 Attendance at Federal Court before the Honorable Judge Kennelly to present status of Winnetka Fire Department fire alarm systems. 5 150.00 3.35 $ 502.50

1/15/2020 Site visit by eenen Principal, eek J. McNaughton: on site discussion with Fire Alarm contractor, properties Dperaeing status quo. $ 150.00 225 $ 337.50
Developed list of window paper/window tarp items that need to be addressed per email from David Schoon @ Winnetka

3/22/2020 site visit by receiver Project marae toured all collateral. Conducted additional tarping and covering of storefront glass covering at $ 95.00 3.00 $ 285.00
various collateral per Winnetka's request.

1/28/2020 Preparation and drafting of 1st receivers report to the court. $ 150.00 2.50 § 375.00

 

Subtotal Fees | 5 8,717.50
RECEIVER EXPENSES SCHEDULE - OUT OF POCKET - 1st Receivers Report

Date || Task [cost | [20% Mark Up |[__ Total

 

 

 

 

 

 

10/17/2019 = Parking $ 15.00 5 15.00
10/23/2019 Receivers Bond S$ 150.00 $ 150.00
11/4/2019 = Admiral Locksmith $ 459.09 S 459.09
12/26/2019 Builders Heating and Cooling - HVAC Service at 727 Elm St. Winnetka, IL $ 855.00 $ 855.00
1/15/2020 = Parking $ 33.00 5 33.00
Subtotal Expenses $ 1,512.09

Grand Total Fees/Expenses $10,229.59

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 1:19-cv-05610 Document #: 147 Filed: o1/s0/2nNR|6e #0 (ABE elD #: Pas | 1of1
é3; Lamb Little AccountNumber ee cee
Providing Vout Safely Nel | RYANMCN-45 Oey
1101 Perimeter Dr. BALANCE DUE ON _ Poe Se ere
Schaumburg, IL 60173 | mie "Ae Wilcox |
Phone: (847) 398-7060 MONT se
| $150.00
Ryan McNaughton Holdings, LLC
123 E Ogden Ave Suite 202
Hinsdale, IL 60521-3564
|e PolicyNumber. 601154447 Effective: 10/10/2019 to 10/10/2020
61646 “10/10/2019 “0/10/2019 NEWB Revr: 714-716 Elm St, Winnetka $125.00
Service Fee $25.00
Total Invoice Balance: $150.00

 
 

 
 

 

   

© Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 33 of 65 PagelD #:2199

     

6251 S Kilpatrick
Chicago, il. 60629
admbrian@yahoo.com
773-778-7070

Admiral Lock Inc

Invoice
Bill To: Ryan Mcnaughton Invoice No: 3323
Date: 11/04/2019
Terms: NETO
Due Date: 11/04/2019
Description Quantity Rate Amount
Service call / elm Winnetka 1 $75.00 $75.00
Mortise cyl / coded 6 $38.00 $228.00
Labor / drill open and replace cyls . 2.5 hr i $135.00 $135.00
Subtotal $438.00
TAX 0% $0.00
TAX 9.25% $21.09
Total $459.09
PAID $459.09
Balance Due £0.00

 
. . _ Z 1 &
Case: 1:19-cv-0 faBocume gay agit apis Page 34 of 65 PagelD #:2199

 

 

 

B ‘ e INVOICE
jay BuuDERs | Jon Zs
ee eating ooling me Be teenies! HO)
4633 W, 138th Street + Crestwood, IL 60418 + SS
708-385-7774 @ info@bulldersheat.com \
www.buildersheatingandcooling.com
c Zé.
cop 0 CHARGE, | WARRANTY (] Jos

 

Dw £2: FAI Ek, Le her kA

» WK GIEBEL CFO 675-6030

NAME TARAS LPANIERS .

ADDRESS LAP EL. QO DEL AVE AOR
HiUsbAlE, LC GOSRL

 

 

MN

 

ENERGY SAVINGS PLAN YR SYSTEM

 
 
   
 

  

"be DAL LLM, LtLIMVETRAL
- es A ER Med AOE ER EEE
MARTH THEN OST,

_ KBE FLL CERES
i xe if

Sair#e 6 TALES THERNOSTTHE TE Ueda”
hisplaces FLLTERE

 

Wes
~“Fwn We AVOV @ £00770 LIC
Ac Tip wil Mor REA! e
! {fad Fb CAM EVECTR/ LAA!

 

 

 

 

 

 

 

TECHNICIAN Chtd DIAG CHG PIE
TOTAL HOURS o ser f Fil TERS MATERIAL? +R GF om
ison #| 3X7

 

 

CUSTOMER SIGNATURE TOTAL er | ¥ 55S

 
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 35 of 65 PagelD #:2199

EXHIBIT D- PROPERTY TAX STATUS AND INSURANCE

Page 11 of 12
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 36 of 65 PagelD #:2199

Your Property Tax Overview

OVERVIEW - PAYMENTS
Property Index Number (PIN): @5-21-109-003-0000 BEGIN A NEW SEARCH

Scroll down for more information.

   

0030000 04/16/2007

Property Location: Mailing Information:

714 ELM ST WINNETKA STATION LLC
WINNETKA, IL 60093-2506 333 SKOKIE BLVD #111
NORTHBROOK, IL 60062-1623

Update Your Information

Are Your Taxes Paid?

URGENT!

YOUR DELINQUENT TAXES
HAVE BEEN SOLD FOR TAX YEAR(S): 2017

 

CONTACT THE COUNTY CLERK TO FIND OUT
THE AMOUNT YOU OWE

Tax Year 2018 (billed in 2019)
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 37 of 65 PagelD #:2199

Total Amount
Billed: $35,746.03

1st INSTALLMENT - Tax Year
2018

Original Billed Amount:
$19,053.39

Due Date:

03/01/2019

Tax: $0.00
Interest: $0.00
Last Payment Received:
$19,053.39

Date Received:

08/01/2019

Current Amount Due: $0.00

Total Amount Due:

Tax Year 2019 (billed in 2020)

Total Amount
Billed: $19,660.32

Ist INSTALLMENT - Tax Year
2019

Original Billed Amount:
$19,660.32

Due Date:

03/03/2020

Tax:

$19,660.32

Interest: $0.00
Last Payment Received: $0.00
Date Received:

Current Amount Due:
$19,660.32

Total Amount Due:

2nd INSTALLMENT - Tax Year
2018

Original Billed Amount:
$16,692.64

Due Date:

08/01/2019

Tax: $0.00
Interest: $0.00
Last Payment Received:
$16,692.64

Date Received:

08/28/2019

Current Amount Due: $0.00

$0.00

$19,660.32
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 38 of 65 PagelD #:2199

 

 

 

 

About payments:
* Payments are recorded the date they are received. They appear on the
website about three business days later.
* The current amount due is as of Tuesday, January 28, 2020. Questions
about payments? Contact Us.

* To find out if taxes for this PIN are delinquent for Tax Year 2017 and earlier,
search the Cook County Clerk's records.

Download Your Tax Bill
Open a PDF of your tax bill that can be printed and used to pay in person or by mail.
ze Tax Year 2019 First Installment Due Tuesday, March 3, 2020

2) Tax Year 2018 Second installment Due Thursday, August 1, 2019

For copies of specialty bills such as arrearage, omitted assessment, and railroad
bills, contact us.

The tax bill for this property has been registered to be sent via electronic
communications.

 

 

 

 

Are There Any Overpayments on Your PIN?

Our records do not indicate a refund available on the PIN
you have entered.
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 39 of 65 PagelD #:2199

| Have You Received Your Exemptions in These Tax

Years?

Type 2018 2017 2016 2015
Homeowner Exemption: NO NO NO NO —
Senior Citizen Exemption: NO NO NO NO |

Senior Freeze Exemption: NO NO NO NO

Returning Veteran Exemption: NO NO NO NO |

Disabled Person Exemption: NO NO NO NO

Disabled Veteran Exemption: NO NO NO NO |

Tax Year 2019 exemptions granted by the Assessor will be reflected on your
Second Installment tax bill.

Apply for a missing exemption

You may also view lists of properties that may be entitled to missing senior
exemptions for Tax Year 2018.

Highlights of Your Taxing Districts' Debt and Pension

Select a taxing district name for detailed financial data.

Your Taxing Districts

North Shore Mosq
Abatement Northfield

Metro Water Reclamation
Dist of Chicago

Winnetka-Northfield Public
Library Dist

Winnetka Park District

Oakton College Dist Skokie
Des Plaines

New Trier High School 203
(Winnetka)

Winnetka Public School
District 36

Money Owed by
Your Taxing
Districts

$7,529.00

$3,460,595,000.00

$2,382,616.00

$18,374,949.00
$99,048,300.00

$127,205,348.00

$37,134,455.00

Pension and
Healthcare
Amounts
Promised by Your
Taxing Districts

$2,621,602.00

$2,795,614,000.00

$7,425,338.00

$22,221,663.00

$43,728,516.00

$69,160,717.00

$3,979,565.00

Amount of
Pension and
Healthcare
Shortage

$66,096.00
$1,098,622,000.00
$85,039.00

$3,107,073.00
$30,547,474.00

($214,431.00)

$5,237,241.00

Empl
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 40 of 65 PagelD #:2199

Village of Winnetka $26,321,751.00 $182,314,600.00 $52,309,989.00

Town of New Trier $14,004.00 $2,174,271.00 $547,257.00

Cook County Forest $193,646,842.00 $457,040,680.00 $246,669,734.00
_ Preserve District
County of Cook $7,490,403,508.00 $25,089,044,035.06 $14,681,160,592.00

Reports and Data for All Taxing Districts

View the financial reports filed by 547 local Taxing Districts across Cook County
pursuant to the Debt Disclosure Ordinance authored by Treasurer Maria Pappas.

- Read the Treasurer's report

* Employees compared with retirees of all taxing districts, ranked worst to
best

« Employees compared with retirees of all taxing districts, in alphabetical
order

* The funded ratio of all pension and health care obligations, ranked worst to
best

: The total debts and liabilities of all taxing districts, ranked worst to best

- The total debts and liabilities of all taxing districts, in alphabetical order

: Browse all financial reports filed by a specific local government.

     

BEGIN A NEW SEARCH

DISCLAIMER: The information on this screen comes from many sources, few of which are in the control of
the Cook County Treasurer's Office. Taxpayers are advised to take personal responsibility for their PIN,
property location, taxpayer address, and payment amounts posted due or paid, to be sure of their
accuracy.
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 41 of 65 PagelD #:2199

Your Property Tax Overview

OVERVIEW - PAYMENTS
Property Index Number (PIN): 05-21-109-017-0000 BEGIN A NEW SEARCH

Scroll down for more information.

 

Property Location: Mailing Information:

718 ELM ST NTP WINNETKA LLC
WINNETKA, IL 60093-2506 6815 N LINCOLN AVE
LINCOLNWOOD, IL 60712-2623

Update Your Information

Are Your Taxes Paid?

URGENT!

YOUR DELINQUENT TAXES
HAVE BEEN SOLD FOR TAX YEAR(S): 2017

 

CONTACT THE COUNTY CLERK TO FIND OUT
THE AMOUNT YOU OWE

Tax Year 2018 (billed in 2019)
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 42 of 65 PagelD #:2199

Total Amount
Billed: $88,386.03

1st INSTALLMENT - Tax Year
2018

Original Billed Amount:
$47,009.19

Due Date:

03/01/2019

Tax: $0.00
Interest: $0.00
Last Payment Received:
$47,009.19

Date Received:

08/20/2019

Current Amount Due: $0.00

Total Amount Due:

Tax Year 2019 (billed in 2020)

Total Amount
Billed: $48,612.32

Ist INSTALLMENT - Tax Year
2019

Original Billed Amount:
$48,612.32

Due Date:

03/03/2020

Tax:

$48,612.32

Interest: $0.00
Last Payment Received: $0.00
Date Received:

Current Amount Due:
$48,612.32

Total Amount Due:

2nd INSTALLMENT - Tax Year
2018

Original Billed Amount:
$41,376.84

Due Date:

08/01/2019

Tax: $0.00
Interest: $0.00
Last Payment Received:
$41,376.84

Date Received:

09/10/2019

Current Amount Due: $0.00

$0.00

$48,612.32
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 43 of 65 PagelD #:2199

 

 

 

 

About payments:
- Payments are recorded the date they are received. They appear on the
website about three business days later.
+ The current amount due is as of Tuesday, January 28, 2020. Questions
about payments? Contact Us.

+ To find out if taxes for this PIN are delinquent for Tax Year 2017 and earlier,
search the Cook County Clerk's records.

Download Your Tax Bill
Open a PDF of your tax bill that can be printed and used to pay in person or by mail.
brs Tax Year 2019 First Installment Due Tuesday, March 3, 2020

br Tax Year 2018 Second installment Due Thursday, August 1, 2019

For copies of specialty bills such as arrearage, omitted assessment, and railroad
bills, contact us.

The tax bill for this property has been registered to be sent via electronic
communications.

 

 

 

 

Are There Any Overpayments on Your PIN?

Our records do not indicate a refund available on the PIN
you have entered.
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 44 of 65 PagelD #:2199

Have You Received Your Exemptions in These Tax

Years?

Type 2018 2017 2016 2015
Homeowner Exemption: NO NO NO NO -
Senior Citizen Exemption: NO NO NO NO |
Senior Freeze Exemption: NO NO NO NO
Returning Veteran Exemption: NO NO NO NO
Disabled Person Exemption: NO NO NO NO
Disabled Veteran Exemption: NO NO NO NO

Tax Year 2019 exemptions granted by the Assessor will be reflected on your
Second Installment tax bill.

Apply for a missing exemption

You may also view lists of properties that may be entitled to missing senior
exemptions for Tax Year 2018.

Highlights of Your Taxing Districts' Debt and Pension

Select a taxing district name for detailed financial data.

 

Pension and Amount of

Money Owed by Healthcare Pension and
Your Taxing Districts Your Taxing Amounts Empl
Stes ; Healthcare
Districts Promised by Your Shartaue
Taxing Districts 9
North Shore Mosq $7,529.00 $2,621,602.00 $66,096.00

Abatement Northfield

Metro Water Reclamation $3,460,595,000.00 §2,795,614,000.00 §1,098,622,000.00

Dist of Chicago
Winnetka-Northfield Public

Library Dist
Winnetka Park District

Oakton Gollege Dist Skokie
Des Plaines

New Trier High School 203
(Winnetka)

Winnetka Public School
District 36

$2,382,616.00

$18,374,949.00

§99,048,300.00

$127,205,348.00

$37,134,455.00

$7,425,338.00

$22,221,663.00

$43,728,516.00

$69,160,717.00

§3,979,565.00

$85,039.00

$3,107,073.00

$30,547,474.00
($214,431.00)

$5,237,241.00
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 45 of 65 PagelD #:2199

Village of Winnetka $26,321,751.00 $182,314,600.00 $52,309,989.00

Town of New Trier $14,004.00 $2,174,271.00 $547,257.00

Cook County Forest §193,646,842.00 $457,040,680.00 §246,669,734.00
Preserve District

County of Cook $7,490,403,508.00  $25,089,044,035.00 $14,681,160,592.00 2

Reports and Data for All Taxing Districts

View the financial reports filed by 547 local Taxing Districts across Cook County
pursuant to the Debt Disclosure Ordinance authored by Treasurer Maria Pappas.

Read the Treasurer's report

Employees compared with retirees of all taxing districts, ranked worst to
best

Employees compared with retirees of all taxing districts, in alphabetical
order

- The funded ratio of all pension and health care obligations, ranked worst to

best

+ The total debts and liabilities of all taxing districts, ranked worst to best

The total debts and liabilities of all taxing districts, in alphabetical order

* Browse all financial reports filed by a specific local government.

       

BEGIN A NEW SEARCH

DISCLAIMER: The information on this screen comes from many sources, few of which are in the control of
the Cook County Treasurer's Office. Taxpayers are advised to take personal responsibility for their PIN,
property location, taxpayer address, and payment amounts posted due or paid, to be sure of their

accuracy.
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 46 of 65 PagelD #:2199

Your Property Tax Overview

OVERVIEW - PAYMENTS
Property Index Number (PIN): 05-20-213-006-0000 BEGIN A NEW SEARCH

Scroll down for more information.

   

ae.

~-95202130080000 04/16/2007

Property Location: Mailing Information:

740 ELM ST SB WINNETKA LLC
WINNETKA, IL 60093-2506 3400 W STONEGATE BLVD
ARLINGTN HTS, IL 60005-1045

Update Your Information

Are Your Taxes Paid?

URGENT!

YOUR DELINQUENT TAXES
HAVE BEEN SOLD FOR TAX YEAR(S): 2017

 

CONTACT THE COUNTY CLERK TO FIND OUT
THE AMOUNT YOU OWE

Tax Year 2018 (billed in 2019)
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 47 of 65 PagelD #:2199

Total Amount Billed: $23,059.23

Ist INSTALLMENT - Tax Year

2nd INSTALLMENT - Tax Year

2018 2018

Original Billed Amount: Original Billed Amount:

$3,372.28 $19,686.95

Due Date: Due Date:

03/01/2019 08/01/2019

Tax: $0.00 Tax: §0.00

Interest: $0.00 Interest: $0.00

Last Payment Received: Last Payment Received:

§3,372.28 $19,686.95

Date Received: Date Received:

08/19/2019 08/28/2019

Current Amount Due: $0.00 Current Amount Due: $0.00
Total Amount Due: $0.00

Tax Year 2019 (billed in 2020)
Total Amount Billed: $12,682.58

Ist INSTALLMENT - Tax Year
2019

Original Billed Amount:
$12,682.58

Due Date:

03/03/2020

Tax:

$12,682.58

Interest: $0.00
Last Payment Received: $0.00
Date Received:

Current Amount Due:
$12,682.58

Total Amount Due:

 

 

 

 

$12,682.58
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 48 of 65 PagelD #:2199

About payments:
» Payments are recorded the date they are received. They appear on the
website about three business days later.
* The current amount due is as of Tuesday, January 28, 2020. Questions
about payments? Contact Us.

* To find out if taxes for this PIN are delinquent for Tax Year 2017 and earlier,
search the Cook County Clerk's records.

Download Your Tax Bill
Open a PDF of your tax bill that can be printed and used to pay in person or by mail.
4 tax Year 2019 First Installment Due Tuesday, March 3, 2020

be Tax Year 2018 Second Installment Due Thursday, August 1, 2019

For copies of specialty bills such as arrearage, omitted assessment, and railroad
bills, contact us.

The tax bill for this property has been registered to be sent via electronic
communications.

 

 

 

 

Are There Any Overpayments on Your PIN?

Our records do not indicate a refund available on the PIN
you have entered.

Have You Received Your Exemptions in These Tax
Years?
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 49 of 65 PagelD #:2199

Type
Homeowner Exemption:
Senior Citizen Exemption:

Senior Freeze Exemption:

Returning Veteran Exemption:

Disabled Person Exemption:

Disabled Veteran Exemption:

2018
NO
NO
NO
NO
NO
NO

2017 2016
NO NO
NO NO
NO NO
NO NO
NO NO
NO NO

Tax Year 2019 exemptions granted by the Assessor will be reflected on your

Second Installment tax bill.

Apply for a missing exemption

You may also view lists of properties that may be entitled to missing senior

exemptions for Tax Year 2018.

2015
NO
NO
NO
NO
NO
NO

Highlights of Your Taxing Districts’ Debt and Pension

 

Select a taxing district name for detailed financial data.

Your Taxing Districts

North Shore Mosq
Abatement Northfield

Metro Water Reclamation
Dist of Chicage

Winnetka-Northfield Public
Library Dist

Winnetka Park District

Oakton College Dist Skokie
Des Plaines

New Trier High School 203
(Winnetka)

Winnetka Public School

District 36
Village of Winnetka
Town of New Trier

Cook County Forest
Preserve District

County of Cook

Money Owed by
Your Taxing
Districts

$7,529.00

$3,460,595,000.00

$2,382,616.00

$18,374,949.00
$99,048,300.00

$127,205,348.00

$37,134,455.00

§26,321,751.00
$14,004.00
$193,646,842.00

$7,490,403,508.00

Pension and

Healthcare Amounts

Promised by Your
Taxing Districts

§2,621,602.00

§2,795,614,000.00

§7,425,338.00

$22,221,663.00
$43,728,516.00

$69,160,717.00

$3,979,565.00

$182,314,600.00
§2,174,271.00
$457,040,680.00

$25,089,044,035.00

Amount of
Pension and
Healthcare
_ Shortage

$66,096.00
$1,098,622,000.00
$85,039.00

$3,107,073.00
$30,547,474.00

($214,431.00)

§5,237,241.00

$52,309,989.00
$547,257.00
$246,669,734.00

$14,681,160,592.00

Empl
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 50 of 65 PagelD #:2199

Reports and Data for All Taxing Districts

View the financial reports filed by 547 local Taxing Districts across Cook County
pursuant to the Debt Disclosure Ordinance authored by Treasurer Maria Pappas.

Read the Treasurer's report

Employees compared with retirees of all taxing districts, ranked worst to
best

Employees compared with retirees of all taxing districts, in alphabetical
order

The funded ratio of all pension and health care obligations, ranked worst to
best

- The total debts and liabilities of all taxing districts, ranked worst to best
+ The total debts and liabilities of all taxing districts, in alphabetical order

Browse ail financial reports filed by a specific local government.

   

BEGIN A NEW SEARCH

DISCLAIMER: The information on this screen comes from many sources, few of which are in the control of
the Cook County Treasurer's Office. Taxpayers are advised to take personal responsibility for their PIN,
property location, taxpayer address, and payment amounts posted due or paid, to be sure of their

accuracy.
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 51 of 65 PagelD #:2199

Your Property Tax Overview

OVERVIEW - PAYMENTS
Property Index Number (PIN): 05-21-109-012-0000 BEGIN A NEW SEARCH

Scroll down for more information.

 

Property Location: Mailing Information:

515 LINCOLN AVE NTP LINCOLN AVE LLC
WINNETKA, IL 60093-2509 6815 N LINCOLN AVE
LINCOLNWOOD, IL 60712-2623

Update Your Information

Are Your Taxes Paid?

URGENT!

YOUR DELINQUENT TAXES
HAVE BEEN SOLD FOR TAX YEAR(S): 2017

 

CONTACT THE COUNTY CLERK TO FIND OUT
THE AMOUNT YOU OWE

Tax Year 2018 (billed in 2019)
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 52 of 65 PagelD #:2199

Total Amount
Billed: $2,649.24

1st INSTALLMENT - Tax Year
2018

Original Billed Amount:
$1,412.10

Due Date:

03/01/2019

Tax: $0.00
Interest: $0.00
Last Payment Received:
$1,412.10

Date Received:

08/27/2019

Current Amount Due: $0.00

Total Amount Due:

Tax Year 2019 (billed in 2020)

Total Amount
Billed: $1,457.08

ist INSTALLMENT - Tax Year
2019

Original Billed Amount:
$1,457.08

Due Date:

03/03/2020

Tax:

$1,457.08

Interest: $0.00
Last Payment Received: $0.00
Date Received:

Current Amount Due:
$1,457.08

Total Amount Due:

2nd INSTALLMENT - Tax Year
2018

Original Billed Amount:
$1,237.14

Due Date:

08/01/2019

Tax: $0.00
Interest: $0.00
Last Payment Received:
$1,237.14

Date Received:

08/27/2019

Current Amount Due: $0.00

$0.00

$1,457.08
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 53 of 65 PagelD #:2199

 

 

 

 

About payments:

- Payments are recorded the date they are received. They appear on the
website about three business days later.

+ The current amount due is as of Tuesday, January 28, 2020. Questions
about payments? Contact Us.

* To find out if taxes for this PIN are delinquent for Tax Year 2017 and earlier,
search the Cook County Clerk's records.

Download Your Tax Bill

Open a PDF of your tax bill that can be printed and used to pay in person or by mail.
be Tax Year 2019 First installment Due Tuesday, March 3, 2020

2) Tax Year 2018 Second Installment Due Thursday, August 1, 2019
For copies of specialty bills such as arrearage, omitted assessment, and railroad

bills, contact us.

The tax bill for this property has been registered to be sent via electronic
communications.

 

 

 

 

Are There Any Overpayments on Your PIN?

Please note that pending Certificate of Error refunds, PTAB refunds and court-
ordered refunds are not displayed in this section.

Tax Year 2011 (billed in 2012)

Install t Tax Amount Tax Amount Refund
nstalimen Billed Paid Available
ist $3,603.28 $3,837.56 §234.28
2nd $0.00 $0.00 $0.00

Refund Available: $234.28 Application Required: Apply Now
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 54 of 65 PagelD #:2199

Have You Received Your Exemptions in These Tax

Years?
Type 2018 2017 2016 2015 |
Homeowner Exemption: NO NO NO NO |
Senior Citizen Exemption: NO NO NO NO
Senior Freeze Exemption: NO NO NO NO |
Returning Veteran Exemption: NO NO NO NO |
Disabled Person Exemption: NO NO NO NO
Disabled Veteran Exemption: NO NO NO NO

Tax Year 2019 exemptions granted by the Assessor will be reflected on your
Second Installment tax bill.

Apply for a missing exemption

You may also view lists of properties that may be entitled to missing senior
exemptions for Tax Year 2018.

Highlights of Your Taxing Districts' Debt and Pension

Select a taxing district name for detailed financial data.

Pension and

Money Owed by Healthcare mn unio
: pes . Pension and
Your Taxing Districts Your Taxing Amounts Empl
wae ; Healthcare
Districts Promised by Your Shortage -
Taxing Districts 9
North Shore Mosq $7,529.00 $2,621,602.00 $66,096.00

Abatement Northfield

Metre Water Reclamation
Dist of Chicago

Winnetka-Northfield Public
Library Dist

Winnetka Park District

Oakton College Dist Skokie
Des Plaines

New Trier High School 203
(Winnetka)

$3,460,595,000.00

$2,382,616.00

§18,374,949.00
$99,048,300.00

$127,205,348.00

$2,795,614,000.00

§7,425,338.00

§22,221,663.00
§43,728,516.00

$69,160,717.00

$1,098,622,000.00

$85,039.00

$3,107,073.00
$30,547,474.00

($214,431.00)
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 55 of 65 PagelD #:2199

Winnetka Public School $37,134,455.00 $3,979,565.00 $5,237,241.00
District 36

Village of Winnetka $26,321,751.00 $182,314,600.00 $52,309,989.00
Town of New Trier $14,004.00 $2,174,271.00 $547,257.00
Cook County Forest $193,646,842.00 $457,040,680.00 $246,669,734.00

Preserve District

County of Cook $7,490,403,508.00  $25,089,044,035.00 $14,681,160,592.00 2:

Reports and Data for All Taxing Districts

View the financial reports filed by 547 local Taxing Districts across Cook County
| pursuant to the Debt Disclosure Ordinance authored by Treasurer Maria Pappas.

- Read the Treasurer's report
- Employees compared with retirees of all taxing districts, ranked worst to
best
+ Employees compared with retirees of all taxing districts, in alphabetical
i order
* The funded ratio of all pension and health care obligations, ranked worst to
best
» The total debts and liabilities of all taxing districts, ranked worst to best
« The total debts and liabilities of all taxing districts, in alphabetical order
* Browse all financial reports filed by a specific local government.

 

BEGIN A NEW SEARCH

DISCLAIMER: The information on this screen comes from many sources, few of which are in the control of
the Cock County Treasurer's Office. Taxpayers are advised to take personal responsibility for their PIN,
property location, taxpayer address, and payment amounts posted due or paid, to be sure of their
accuracy.
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 56 of 65 PagelD #:2199

Your Property Tax Overview

OVERVIEW - PAYMENTS
Property Index Number (PIN): 05-20-213-005-0000 BEGIN A NEW SEARCH

Scroll down for more information.

    

~~ 5202130050000 04/17/2007

Property Location: Mailing Information:

515 LINCOLN AVE NTP LINCOLN AVE LLC
WINNETKA, IL 60093-2509 6815 N LINCOLN AVE
LINCOLNWOOD, IL 60712-2623

Update Your Information

Are Your Taxes Paid?

URGENT!

YOUR DELINQUENT TAXES
HAVE BEEN SOLD FOR TAX YEAR(S): 2017

 

CONTACT THE COUNTY CLERK TO FIND OUT
THE AMOUNT YOU OWE

Tax Year 2018 (billed in 2019)
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 57 of 65 PagelD #:2199

Total Amount
Billed: $7,730.11

1st INSTALLMENT - Tax Year
2018

Original Billed Amount:
$4,120.34

Due Date:

03/01/2019

Tax: $0.00
Interest: $0.00
Last Payment Received:
$4,120.34

Date Received:

10/15/2019

Current Amount Due: $0.00

Total Amount Due:

Tax Year 2019 (billed in 2020)

Total Amount
Billed: $4,251.56

1st INSTALLMENT - Tax Year
2019

Original Billed Amount:
$4,251.56

Due Date:

03/03/2020

Tax:

$4,251.56

Interest: $0.00
Last Payment Received: $0.00
Date Received:

Current Amount Due:
$4,251.56

Total Amount Due:

2nd INSTALLMENT - Tax Year
2018

Original Billed Amount:
$3,609.77

Due Date:

08/01/2019

Tax: $0.00
Interest: $0.00
Last Payment Received:
$3,609.77

Date Received:

10/15/2019

Current Amount Due: $0.00

$0.00

$4,251.56
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 58 of 65 PagelD #:2199

 

 

 

 

About payments:

- Payments are recorded the date they are received. They appear on the
website about three business days later.

+ The current amount due is as of Tuesday, January 28, 2020. Questions
about payments? Contact Us.

* To find out if taxes for this PIN are delinquent for Tax Year 2017 and earlier,
search the Cook County Clerk's records.

Download Your Tax Bill

Open a PDF of your tax bill that can be printed and used to pay in person or by mail.
be Tax Year 2019 First Installment Due Tuesday, March 3, 2020

sr Tax Year 2018 Second Installment Due Thursday, August 1, 2019

For copies of specialty bills such as arrearage, omitted assessment, and railroad
bills, contact us.

The tax bill for this property has been registered to be sent via electronic
communications.

 

 

 

 

Are There Any Overpayments on Your PIN?

Please note that pending Certificate of Error refunds, PTAB refunds and court-
ordered refunds are not displayed in this section.

Tax Year 2011 (billed in 2012)

Install i Tax Amount Tax Amount Refund
nstaner Billed Paid Available
1st $10,659.12 §11,432.34 $773.22
2nd $0.00 $0.00 $0.00

Refund Available: $773.22 Application Required: Apply Now
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 59 of 65 PagelD #:2199

Have You Received Your Exemptions in These Tax

Years?

Type 2018 2017 2016 2015
Homeowner Exemption: NO NO NO NO .
Senior Citizen Exemption: NO NO NO NO |
Senior Freeze Exemption: NO NO NO NO
Returning Veteran Exemption: NO NO NO NO |
Disabled Person Exemption: NO NO NO NO |
Disabled Veteran Exemption: NO NO NO NO

Tax Year 2019 exemptions granted by the Assessor will be reflected on your
Second Installment tax bill.

Apply for a missing exemption

You may also view lists of properties that may be entitled to missing senior
exemptions for Tax Year 2018.

Highlights of Your Taxing Districts' Debt and Pension

Select a taxing district name for detailed financial data.

Pension and AWOL BE

Money Owed by Healthcare pdnsionand
Your Taxing Districts Your Taxing Amounts Empl
ae . Healthcare
Districts Promised by Your Shortage
Taxing Districts 9
North Shore Mosq $7,529.00 $2,621,602.00 $66,096.00

Abatement Northfield

Metro Water Reclamation
Dist of Chicago

Winnetka-Northfield Public
Library Dist

Winnetka Park District

Oakton College Dist Skokie
Des Plaines

New Trier High School 203
(Winnetka)

§3,460,595,000.00

§2,382,616.00

$18,374,949.00
$99,048,300.00

$127,205,348.00

$2,795,614,000.00

$7,425,338.00

$22,221,663.00
$43,728,516.06

$69,160,717.00

$1,098,622,000.00

$85,039.00

$3,107,073.00
$30,547,474.00

($214,431.00)
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 60 of 65 PagelD #:2199

Winnetka Public School $37,134,455.00 $3,979,565.00 $5,237,241.00
District 36
_ Village of Winnetka §26,321,751.00 $182,314,600.00 $52,309,989.00
Town of New Trier $14,004.00 $2,174,271.00 $547,257.00
| Cook County Forest $193,646,842.00 $457,040,680.00 $246,669,734.00
Preserve District
County of Cook $7,490,403,508.00 $25,089,044,035.00 $14,681,160,592.00 2:

Reports and Data for All Taxing Districts

View the financial reports filed by 547 local Taxing Districts across Cook County
pursuant to the Debt Disclosure Ordinance authored by Treasurer Maria Pappas.

eae

Read the Treasurer's report

Employees compared with retirees of all taxing districts, ranked worst to
best

Employees compared with retirees of all taxing districts, in alphabetical
order

The funded ratio of all pension and health care obligations, ranked worst to
best

The total debts and liabilities of all taxing districts, ranked worst to best
The total debts and liabilities of all taxing districts, in alphabetical order
Browse all financial reports filed by a specific local government.

 

   

fe DT

BEGIN A NEW SEARCH

DISCLAIMER: The information on this screen comes from many sources, few of which are in the control of
the Cook County Treasurer's Office. Taxpayers are advised to take personal responsibility for their PIN,
property location, taxpayer address, and payment amounts posted due or paid, to be sure of their

accuracy.
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 61 of 65 PagelD #:2199

 

12/27/2019

a Ne DATE (MM/DDIYYYY)
ACORD CERTIFICATE OF LIABILITY INSURANCE

 

 

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

 

IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).

 

 

 

 

 

 

 

 

 

 

 

 

 

PRODUCER CONIA Lauren Conner
RSC Insurance Brokerage, Inc. [Ale No, Ext): AIG, No):
333 W. Wacker Drive EMAIL... [conner@risk-strategies.com
Suite 1950 INSURER(S) AFFORDING COVERAGE NAIC #
Chicago IL 60606 InsuRERA: Kinsale Insurance Company
INSURED INSURER B :
SB Winnetka LLC INSURER C :
780 W. Randolph Street INSURERD:
Suite 500 INSURER E :
Chicago IL 60661 INSURER F :
COVERAGES CERTIFICATE NUMBER: —_CL19123044925 REVISION NUMBER:

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INSR ADDL POLICY EFF_ | POLICY EXP
LTR TYPE OF INSURANCE INSD | wvD POLICY NUMBER (MM/DDIYYYY) | (MMIDDIYYYY) LIMITS
><] COMMERCIAL GENERAL LIABILITY EACH OCCURRENCE $ 1,000,000
DAMAGE TO RENTED
| CLAIMS-MADE OCCUR PREMISES (Ea occurrence) s_100,000
MED EXP (Any one person) 3 Excluded
A 01001039210 12/20/2019 | 12/20/2020 | personal ADV INJURY | 1,000,000
GEN'LAGGREGATE LIMIT APPLIES PER: GENERAL AGGREGATE s_ 2,000,000
><! pouicy [| TRO. [| Loc propucts-compiopace | s Excluded
OTHER: $
COMBINED SINGLE LIMIT
AUTOMOBILE LIABILITY (Ea accident) §
ANY AUTO BODILY iNJURY (Per person) $
OWNED SCHEDULED
|_| AUTOS ONLY AUTOS BODILY INJURY (Per accident) | $
HIRED NON-OWNED PROPERTY DAMAGE 3
AUTOS ONLY AUTOS ONLY (Per accident)
$
><] UMBRELLA LIAB OCCUR EACH OCCURRENCE g 1,000,000
A EXCESS LIAB ene 0100103839-0 12/20/2019 | 12/20/2020 | paorecate 5 1,000,000
DED | | RETENTION $
WORKERS COMPENSATION PER | OTH-
AND EMPLOYERS ' LIABILITY VN STATUTE ER
ANY PROPRIETOR/PARTNER/EXECUTIVE E.L. EACH ACCIDENT $
OFFICER/MEMBER EXCLUDED? [| NIA
(Mandatory in NH) E.L. DISEASE - EA EMPLOYEE | $
If yes, describe under
DESCRIPTION OF OPERATIONS below E.L. DISEASE - POLICY LimiT | $

 

 

 

 

 

 

 

 

 

 

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)
Ryan McNaughton Holdings, LLC is included as additional insured.

 

CERTIFICATE HOLDER CANCELLATION

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
Ryan W. McNaughton, Ryan McNaughton Holdings, LLC ACCORDANCE WITH THE POLICY PROVISIONS.

123 E. Ogden Ave, #202

 

AUTHORIZED REPRESENTATIVE

Hinsdale IL 60521 QAWS Cle

 

 

 

 

© 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03) The ACORD name and logo are registered marks of ACORD
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 62 of 65 PagelD #:2199

 

@ DATE (MMI/DDIYYYY)
ACORD EVIDENCE OF COMMERCIAL PROPERTY INSURANCE eae

 

 

THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER
THE COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN
THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE ADDITIONAL INTEREST.

 

 

 

 

 

 

 

 

 

 

 

 

 

PRODUCER NAME, PHONE :
CONTACT PERSON AND ADDRESS | (AJC, No, Ext): COMPANY: NAME! AND! ADDRESS NAIGNO:
Risk Strategies Company
333 W. Wacker Drive Evanston Insurance Company
Suite 1950 PO Box 904038
Chicago IL 60606 Charlotte NC 28290-4038
fic — es g, Llconnerérisk-strategies com IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH
CODE: | SUB CODE: PORGYIIVEE:
ARN SNERID . 00106219 Commercial Property
NAMED INSURED AND ADDRESS LOAN NUMBER POLICY NUMBER
SB Winnetka LLC 1AA302756
780 W. Randolph Street Suite 500
EFFECTIVE DATE EXPIRATION DATE CONTINUED UNTIL
Chicago IL 60661 12/20/2019 12/20/2020 TERMINATED IF CHECKED
ADDITIONAL NAMED INSURED(S) THIS REPLACES PRIOR EVIDENCE DATED:
PROPERTY INFORMATION (Use REMARKS on page 2, if more space is required) CI BUILDING OR (] BUSINESS PERSONAL PROPERTY

 

LOCATION / DESCRIPTION
725-727 Elm Street, Winnetka, Illinois; 30 days cancellation notice to the lender

 

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING
ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE OF PROPERTY INSURANCE MAY
BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS
OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COVERAGE INFORMATION PERILSINSURED | [Basic | |eroan |X|specir |_|
COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE: $ 1,800,000 DED: 2,500
YES] NO |N/A

[BUSINESS INCOME =F] RENTAL VALUE - if YES, LIMIT: | | Actual Loss Sustained; # of months:
BLANKET COVERAGE x if YES, indicate value(s) reported on property identified above: $
TERRORISM COVERAGE x Attach Disclosure Notice / DEC

IS THERE A TERRORISM-SPECIFIC EXCLUSION? x

IS DOMESTIC TERRORISM EXCLUDED? x
LIMITED FUNGUS COVERAGE x | If YES, LIMIT: DED:
FUNGUS EXCLUSION (If "YES", specify organization's form used) se
REPLACEMENT COST x
AGREED VALUE x
COINSURANCE x If YES, 80 %
EQUIPMENT BREAKDOWN (if Applicable) x | if YES, LIMIT: DED:
ORDINANCE OR LAW __ - Coverage for loss to undamaged portion of bldg Pa If YES, LIMIT: DED:

- Demolition Costs x If YES, LIMIT: DED:
- Incr. Cost of Construction x If YES, LIMIT. DED:

EARTH MOVEMENT (if Applicable) x If YES, LIMIT: DED:
FLOOD (If Applicable) se If YES, LIMIT: DED:
WIND / HAIL INCL fe] YES [JNO _— Subject to Different Provisions: x if YES, LIMIT: DED:
NAMED STORM INCL Ee] YES [NO — Subject to Different Provisions: x lf YES, LIMIT: DED:
PERMISSION TO WAIVE SUBROGATION IN FAVOR OF MORTGAGE
HOLDER PRIOR TO LOSS
CANCELLATION

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, NOTICE WILL BE
DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

ADDITIONAL INTEREST
MORTGAGEE CONTRACTORSALE LENDER SERVICING AGENT NAME AND ADDRESS

 

 

 

 

 

LENDERS LOSS PAYABLE | X | Mortgages & Loss Payee
NAME AND ADDRESS

 

Ryan W. McNaughton
Ryan McNaughton Holdings, LLC
123 E. Ogden Ave, #202

 

AUTHORIZED REPRESENTATIVE

 

 

 

 

Hinsdale, IL 60521 Michael Christian/LAC VARS bac
Page 1 of 2 © 2003-2014 ACORD CORPORATION. All rights reserved.
ACORD 28 (2014/01) The ACORD name and logo are registered marks of ACORD

INSO28 (201401)
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 63 of 65 PagelD #:2199
EVIDENCE OF COMMERCIAL PROPERTY INSURANCE REMARKS - Including Special Conditions (Use only if more space is required)

 

 

 

 

ACORD 28 (2014/01) Page 2 of 2
INSO28 (201401)
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 64 of 65 PagelD #:2199

EXHIBIT E — PROFIT & LOSS

Page 12 of 12
Case: 1:19-cv-05610 Document #: 147 Filed: 01/30/20 Page 65 of 65 PagelD #:2199

| aBeg

 

 

 

 

 

SW0dU] JON

 

 

60°9ZP'6E-
60°92 6E- @Woou] AIEUIPIO JN
60'9%P'6E asuadxg |e}o]
65'961 SON [E}OL
£2001 TW eyeuuIM IS Wis ZéZ S$ Oz0z/ed/-Ld yoayd
Ze°96 TI exSUUIAA IS WIZ 222 Pp  GLOZ/LE/ZL yoayd
saniyn
00°006'| JEAOWSyY MOUS |EB}O]
00°009 Jesaye||oD Bx}SUUIA\A SUD LOOL OZ0Z/-e/LO yosyd
00°00€'L JeJaje||[OD BxJEUUIAA 9UQ b 6L0Z/92/e1 yIBUD
Jeaoway MoUs
oo'e6¢'0z asuadxy aouesnsuy jejoL
O0'S9E'L JBJBJEYOD BxLBUUIAA BUO Z = 6LOZ/OE/Zh yoayd
O0'OrZ'L [2192 ]/0D ExJBUUlA\, BUD @ = G6LOZ/OL/EL yoayd
ooeeZ'2b JEIBJE|OD ExJBUUIAA BU c = 6LOZ/0E/e1 484d
asuadxy aoueinsu|
o0'0re'SL SLUDISAS WEY Als [e}OL
00'OFE OL JE19}eOD SxJOUuUlp, 9UD ZOOL  Oz202/r2/L0 yosayd
o0'00s'S [B1a}e]]OD BxJOUUI\A BU 9 O020Z/80/L0 yaeyD
swayshs uuely ai
05°960'! jeuayeyy Aquadies jejoL
0S°960'! JBLBJEIOD BHXJBUUlA\ BU € 6L0¢/be/el yoayd
jeazyey Auadiey
asuadxg
asuedxasawosu Aeulpio
junowy pied Swen wnN ajeq adAy
ozoz ‘gz Auenuer yBnosy) 6L0Z ‘Lb 4949390 siseg yseD
j!e}9q SSO'7 8 WjOld SEIBEERS

junosoy Buljesodo diysiaAiadey ByJOUUIM BUDO Wd SE:ZL
